Exhibit 10.2

THIS CREDIT AGREEMENT (this “Agreement”) dated as of January 24, 2007 by and
among SL GREEN OPERATING PARTNERSHIP, L.P., a limited partnership formed under
the laws of the State of Delaware (the “Borrower”), SL GREEN REALTY CORP., a
corporation formed under the laws of the State of Maryland (the “Parent”),
WACHOVIA CAPITAL MARKETS LLC, as sole Lead Arranger (the “Lead Arranger”) and
sole Book Manager (the “Book Manager”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent, each of KEYBANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents (the “Co-Syndication Agents”), each of
EUROHYPO AG, NEW YORK BRANCH and ING REAL ESTATE FINANCE (USA) LLC, as
Co-Documentation Agents (the “Co-Documentation Agents”), and each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 12.5.(b).

WHEREAS, the Parent has entered into that certain Agreement and Plan of Merger
dated as of August 3, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Merger Agreement”) by and among the Parent,
Wyoming Acquisition Corp., Wyoming Acquisition GP LLC, Wyoming Acquisition
Partnership LP, Reckson Associates Realty Corp. (“Reckson”) and Reckson
Operating Partnership, L.P. (the “Reckson OP”), pursuant to which the Parent is
to acquire Reckson (the “Acquisition”);

WHEREAS, the Borrower has requested the Lenders to make term loans to the
Borrower in the principal amount of up to $500,000,000 to finance a portion of
the cost of the Acquisition and for the other purposes permitted by this
Agreement; and

WHEREAS, the Lenders are willing to make such loans to the Borrower on and
subject to the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I. DEFINITIONS


SECTION 1.1.  DEFINITIONS.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“1031 Property” means property held by a “qualified intermediary” (a “QI”) or an
“exchange accommodation titleholder” (an “EAT”) (or in either case, by one or
more Wholly Owned Subsidiaries thereof, singly or as tenants in common) which is
a single purpose entity and has entered into an “exchange agreement” or a
“qualified exchange accommodation agreement” with the Borrower or a Guarantor in
connection with the acquisition of such property by the Borrower or a Subsidiary
pursuant to, and qualifying for tax treatment under, Section 1031 of the
Internal Revenue Code.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


--------------------------------------------------------------------------------


“Acquisition” has the meaning given that term in the recitals of this Agreement.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding five percent (5.0%) or
more of any Equity Interest in the Borrower; or (c) five percent (5.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower.  For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise. 
The Affiliates of a Person shall include any officer or director of such
Person.  In no event shall the Agent or any Lender be deemed to be an Affiliate
of the Borrower.

“Affiliated Lender” means any commercial bank or financial institution which is
(a) the parent corporation of any of the Lenders, (ii) a Wholly Owned Subsidiary
of any of the Lenders or (iii) a Wholly Owned Subsidiary of the parent
corporation of any of the Lenders.

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

2


--------------------------------------------------------------------------------


“Applicable Margin” means:

(a)           prior to the Investment Grade Rating Date, the percentage rate set
forth below corresponding to the ratio of Senior Indebtedness to Total Asset
Value as determined in accordance with Section 9.1. in effect at such time:

Level

 

Senior Indebtedness to
Total Asset Value

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

< 0.35 to 1.00

 

0.85

%

0.0

%

2

 

> 0.35 to 1.00 and < 0.45 to 1.00

 

0.95

%

0.0

%

3

 

> 0.45 to 1.00 and < 0.55 to 1.00

 

1.10

%

0.10

%

4

 

> 0.55 to 1.00

 

1.25

%

0.25

%

 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Senior Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 8.3.  Any adjustment to the Applicable Margin shall be effective (a) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 8.1., as of the
date 50 days following the end of the last day of the applicable fiscal quarter
covered by such Compliance Certificate, (b) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 8.2., as of the date 95 days following the
end of the last day of the applicable fiscal year covered by such Compliance
Certificate, and (c) in the case of any other Compliance Certificate, as of the
date 5 Business Days following the Agent’s request for such Compliance
Certificate.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 8.3., the Applicable Margin shall equal the percentages corresponding
to Level 4 until the date of the delivery of the required Compliance
Certificate.  As of the Agreement Date, and thereafter until changed as provided
above, the Applicable Margin is determined based on Level 3; and

(b)           on and at all times after the Investment Grade Rating Date, the
percentage per annum determined, at any time, based on the range into which the
Parent’s Credit Rating then falls, in accordance with the levels in the table
set forth below (each a “Level”).  Any change in the Parent’s Credit Rating
which would cause it to move to a different Level in such table shall effect a
change in the Applicable Margin on the Business Day on which such change
occurs.  During any period that the Parent has received Credit Ratings that are
not equivalent, the Applicable Margin shall be determined by the higher of such
two Credit Ratings.  During any period after the Investment Grade Rating Date
for which the Parent has received a Credit Rating from only one Rating Agency,
then the Applicable Margin shall be determined based on such Credit Rating. 
During any period after the Investment Grade Rating Date for which the Parent
has not received a Credit Rating from either Rating Agency, then the Applicable
Margin shall be determined based on Level 5.

Level

 

Credit Rating
(S&P/Moody’s)

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

1

 

A-/A3

 

0.50

%

0.0

%

2

 

BBB+/Baa1

 

0.55

%

0.0

%

3

 

BBB/Baa2

 

0.60

%

0.0

%

4

 

BBB-/Baa3

 

0.80

%

0.0

%

5

 

< BBB-/Baa3

 

1.00

%

0.20

%

 

3


--------------------------------------------------------------------------------


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

“Assignee” has the meaning given that term in Section 12.5.(b).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.30 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased under a ground lease to a third party that owns
the improvements on such portion of such Property shall not be included in
determinations of Capital Reserves. If the term Capital Reserves is used without
reference to any specific Property, then the amount shall be determined on an
aggregate basis with respect to all Properties of the Parent and its
Subsidiaries.

“Capitalization Rate” means six and three-quarters of one percent (6.75%).

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to

4


--------------------------------------------------------------------------------


be reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any state thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Commitment” means, as to each Lender, such Lender’s obligation to make a Term
Loan to the Borrower pursuant to Section 2.1. in an amount up to the amount set
forth for such Lender on its signature page hereto as such Lender’s “Commitment
Amount”.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the aggregate outstanding principal amount of such Lender’s
Term Loan to (b) the aggregate outstanding principal amount of the Term Loans of
all Lenders.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Parent in good faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

5


--------------------------------------------------------------------------------


“Credit Event” means either of the following: (a) the Continuation of a LIBOR
Loan, and (b) the Conversion of a Loan.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of the Parent.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.11.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include any Lender).

“Development Property” means a Property (a) currently under development and on
which the improvements (other than tenant improvements on unoccupied space)
related to the development have not been completed or (b) on which the
development of all such improvements (other than tenant improvements on
unoccupied space) has been completed for a period not in excess of 18 months.

“Dollars” or “$” means the lawful currency of the United States of America.

“EAT” has the meaning given that term in the definition of 1031 Property.

6


--------------------------------------------------------------------------------


“EBITDA” means, with respect to a Person for any period (without duplication),
net income (loss) of such Person for such period determined on a consolidated
basis, exclusive of the following (but only to the extent included in
determination of such net income (loss)) (a) depreciation and amortization;
(b) Interest Expense; (c) income tax expense; and (d) extraordinary or
non-recurring gains and losses.  EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of Financial Accounting
Standards number 141.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means (a) a Lender, (b) an affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Agent (such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as an office property;
(b) the Property is owned, or leased under a Ground Lease, entirely by the
Borrower and/or a Subsidiary of the Borrower; (c) neither such Property, nor any
interest of the Borrower or any Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (e) of
the definition of Permitted Liens) or a Negative Pledge; (d) if such Property is
owned or leased by a Subsidiary (i) none of the Borrower’s direct or indirect
ownership interest in such Subsidiary is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens) or to a Negative Pledge; and (ii) the Borrower
directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person: (x) to
sell, transfer or otherwise dispose of such Property and (y) to create a Lien on
such Property as security for Indebtedness of the Borrower or such Subsidiary,
as applicable; and (e) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property.  An Eligible 1031 Property shall also constitute an Eligible
Property.

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed as an office
property; (b) the Borrower or a Subsidiary leases such 1031 Property from the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof, as applicable)
and the Borrower or a Subsidiary manages such 1031 Property; (c) the Borrower or
a Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable) to the Borrower or a Subsidiary; (d) the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such
1031 Property, as applicable) acquired such 1031 Property with the

7


--------------------------------------------------------------------------------


proceeds of a loan made by the Borrower or a Guarantor which loan is secured
either by a Mortgage on such 1031 Property or a pledge of all of the Equity
Interests of the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable); (e) neither such 1031 Property,
nor any interest of the Borrower or any Subsidiary therein, is subject to any
Lien (other than (i) Permitted Liens of the types described in clauses (a)
through (e) of the definition of Permitted Liens and (ii) the Lien of a Mortgage
or pledge referred to in the immediately preceding clause (d)) or a Negative
Pledge; and (f) such 1031 Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such 1031 Property.  In no event shall a 1031 Property qualify as an Eligible
1031 Property for a period in excess of 180 consecutive days; provided, the
Agent may in its discretion extend such period by an additional 10 Business Days
to permit the Parent and the Borrower to comply with Section 7.12. to cause the
owner of such 1031 Property to become a Guarantor.  For purposes of determining
Total Asset Value and Unconsolidated Asset Value, as applicable, such
1031 Property shall be deemed to have been owned or leased by the Borrower or
such Subsidiary from the date acquired by the applicable QI or EAT (or Wholly
Owned Subsidiary(ies) thereof that owns such 1031 Property, as applicable).

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

8


--------------------------------------------------------------------------------


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.  In addition, the Trust
shall be deemed an Excluded Subsidiary.

“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
September 29, 2005 by and among the Borrower, the Parent, the financial
institutions from time to time party thereto as “Lenders”, the Wachovia Bank,
National Association, as Agent, and the other parties thereto and (b) that
certain Third Amended and Restated Credit Agreement dated as of December 28,
2005 by and among the Borrower, the Parent, the financial institutions from time
to time party thereto as “Lenders”, Wells Fargo Bank, National Association, as
Agent, and the other parties thereto.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
Federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

9


--------------------------------------------------------------------------------


“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Parent and its Subsidiaries determined on a consolidated basis for such period,
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Parent and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full, and
(c) all Preferred Dividends paid during such period.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
to eliminate amounts attributable to Unconsolidated Affiliates but which have
not actually been received by such Person.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Gramercy Value” means an amount equal to the lesser of (a) 75% of the GAAP book
value of the Gramercy Capital Corp. common stock owned by the Borrower and which
is not subject to any Liens or Negative Pledge and (b) $100,000,000.  Gramercy
Value shall be equal to zero if Gramercy Capital Corp. ceases to be listed on
the New York Stock Exchange.

“Ground Lease”means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the

10


--------------------------------------------------------------------------------


leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.  The ground lease associated with the property
located at 1185 Avenue of the Americas, New York, New York, the term of which
expires in the year 2043, will not be subject to the requirement of clause (a)
of this definition.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor,”
and, in any event, shall include the Parent.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the Guaranty to
which the Guarantors are parties substantially in the form of Exhibit D.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP” toxicity; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

11


--------------------------------------------------------------------------------


“Identified Property” means a Property which is subject to a Lien securing
Nonrecourse Secured Indebtedness but which would otherwise qualify as an
Eligible Property and which Property the Borrower has requested, and the Agent
has agreed, to include as an Identified Property.

“Identified Property Indebtedness” means, the aggregate amount of Nonrecourse
Secured Indebtedness which is secured by Liens on Identified Properties.

“Identified Property Value” means, the sum of (a) with respect to the Identified
Properties owned by the Parent, the Borrower or any Subsidiary for the period of
four consecutive fiscal quarters most recently ended, the quotient of (i) Net
Operating Income attributable to such Identified Property for the period of four
consecutive fiscal quarters most recently ended, divided by (ii) the
Capitalization Rate, plus (b) the GAAP book value of Identified Properties
acquired during such period of four consecutive fiscal quarters.  An Identified
Property shall be excluded from the determination of Identified Property Value
if at the time of such determination the obligor in respect of the Identified
Property Indebtedness secured by a Lien on such Identified Property is in
default of such Indebtedness.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 60 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations (contingent or
otherwise) of such Person in respect of letters of credit or acceptances
(whether or not the same have been presented for payment); (e) all Off-Balance
Sheet Obligations of such Person; (f) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (g) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
[g27071mm01i001.gif](i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to recourse liability); and (j) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation.  All Loans
shall constitute Indebtedness of the Borrower.

12


--------------------------------------------------------------------------------


“Intellectual Property” has the meaning given that term in Section 6.1.(t).

“Interest Expense” means, for any period, without duplication, total interest
expense of the Parent and its Subsidiaries, including capitalized interest not
funded under a construction loan interest reserve account, determined on a
consolidated basis for such period.

“Interest Period” means, with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 7 days (with the approval of the
Agent), 1, 2, 3 or 6 months thereafter, as the Borrower may select in the
request for the Term Loans given pursuant to Section 5.1.(a)(xi) or in a Notice
of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than one having a duration of 7 days) that commences on
the last Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month.  Notwithstanding
the foregoing: (i) if any Interest Period would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date; and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or in the case
of an Interest Period for a LIBOR Loan other than one having a duration of 7
days, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person. 
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from both S&P and Moody’s, respectively.

“Investment Grade Rating Date” means the date on which the Parent first obtains
an Investment Grade Rating from both of the Rating Agencies.

13


--------------------------------------------------------------------------------


“Junior Subordinated Indenture” means that certain Junior Subordinated Indenture
dated as of June 30, 2005 by and between the Borrower and JPMorgan Chase Bank,
National Association, as Trustee.

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and as
the context requires.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

“Level” has the meaning given that term in the definition of “Applicable
Margin”.

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Telerate Page 3750 (or any successor page) as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period.  If for any reason such rate is not available, the term
“LIBOR” shall mean, for any LIBOR Loan for any Interest Period therefor, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the Reuters Screen LIBO Page as the London interbank offered rate
for deposits in Dollars at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period for a term comparable to
such Interest Period; provided, however, if more than one rate is specified on
the Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean
of all such rates. If for any reason none of the foregoing rates is available,
LIBOR shall be, for any Interest Period, the rate per annum reasonably
determined by the Agent as the rate of interest at which Dollar deposits in the
approximate amount of such LIBOR Loan would be offered by the Agent to major
banks in the London interbank Eurodollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision)

14


--------------------------------------------------------------------------------


of the Uniform Commercial Code or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien; (d) in the case of a security, a third
party’s right to purchase such security, and (e) any agreement by such Person to
grant, give or otherwise convey any of the foregoing.

“Loan” means a Term Loan.

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

“Loan Party” means each of the Parent, the Borrower and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations.  Schedule 1.1. sets
forth the Loan Parties in addition to the Parent and the Borrower as of the
Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in each case on or prior to the date
on which all Loans are scheduled to be due and payable in full.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries or the Borrower and its
Subsidiaries, in each case, taken as a whole, (b) the ability of the Borrower or
any other Loan Party to perform any of its material obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders and the Agent
under any of the Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Material Subsidiary” means any Subsidiary that directly owns or leases an
Eligible Property or directly owns a Structured Finance Investment, or in the
case of an Eligible 1031

15


--------------------------------------------------------------------------------


Property, the Subsidiary that holds the note evidencing the loan made to the EAT
or QI to finance the acquisition of such Eligible 1031 Property.

“Merger Agreement” has the meaning given such term in the recitals of this
Agreement.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower, a Guarantor or one of their respective Subsidiaries is the
holder and retains the rights of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Cash Proceeds” means with respect to (a) any conveyance, sale, lease,
sublease, transfer or other disposition (each a “disposition”) of any Property
owned or leased by a Reckson Party, the aggregate amount of all cash received
(including without limitation, all cash payments received by way of deferred
payment of principal or interest pursuant to a note or installment receivable or
otherwise, but only as and when received), directly or indirectly, by the Parent
or any Subsidiary in connection with such disposition net of (i) the amount of
any out-of-pocket legal fees, title and recording tax expenses, commissions and
other customary fees and expenses actually incurred by the Parent or any
Subsidiary in connection with such disposition, (ii) any income taxes reasonably
estimated in good faith to be payable by the Parent or any Subsidiary in
connection with such disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and other taxes thereon
to the extent such other taxes are actually paid by the Parent or any
Subsidiary, and (iii) any repayments by the Parent or any Subsidiary of Secured
Indebtedness to the extent that such Secured Indebtedness is secured by a Lien
on the property that is the subject of such disposition, and (b) the incurrence,
assumption, refinancing or other means of becoming obligated of or on
Indebtedness (each an “incurrence”), the aggregate amount of all cash received
by the Parent or any Subsidiary from

16


--------------------------------------------------------------------------------


such incurrence, net of the amount of any out-of-pocket legal fees, title and
recording tax expenses, investment banking fees, underwriting discounts,
commissions and other customary fees and expenses actually incurred by the
Parent or any Subsidiary in connection therewith.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues and security
deposits except to the extent applied in satisfaction of tenants’ obligations
for rent) minus (b) all expenses paid (excluding interest but including an
appropriate accrual for property taxes and insurance) related to the ownership,
operation or maintenance of such Property, including but not limited to property
taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Parent or any Subsidiary and any property management fees) minus (c) the Capital
Reserves for such Property as of the end of such period minus (d) the greater of
(i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of one and one-half percent (1.50%) of the
gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, an amount
equal to (a) the aggregate amount of all cash and the Fair Market Value of all
other property (other than securities of such Person or an Affiliate of such
Person being converted or exchanged in connection with such Equity Issuance)
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance and minus (b) the aggregate
amount of the proceeds of such Equity Issuance used at the time of such Equity
Issuance to redeem, repurchase or otherwise acquire or retire any other Equity
Interest (other than Mandatorily Redeemable Stock) of such Person.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

“Nonrecourse Secured Indebtedness” means, with respect to a Person, Indebtedness
which is both Nonrecourse Indebtedness and Secured Indebtedness.

“Note” has the meaning given such term in Section 2.8.(a).

“Notice of Continuation” means a notice in the form of Exhibit B to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

17


--------------------------------------------------------------------------------


“Notice of Conversion” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by non-Affiliated tenants paying rent at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for 60 or more days to (b) the aggregate
net rentable square footage of such Property.  For purposes of the definition of
“Occupancy Rate”, a tenant shall be deemed to actually occupy a Property
notwithstanding a temporary cessation of operations for renovation, repairs or
other temporary reason, or for the purpose of completing tenant build-out or
that is otherwise scheduled to be open for business within 90 days of such date.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Parent
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Parent’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Parent is required to
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).  As used in this definition, the term “SEC Off-Balance
Sheet Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).  For purposes of
this definition, Indebtedness of an Unconsolidated Affiliate shall not
constitute an Off-Balance Sheet Obligation.

“Parent” has the meaning given such term in the introductory paragraphs hereof
and shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 12.5.(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

18


--------------------------------------------------------------------------------


“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6.; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the intended use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or such Guarantor;
and (g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable Margin for Base Rate Loans plus four
percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary.  Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interests in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time.  The Prime
Rate is not necessarily

19


--------------------------------------------------------------------------------


the best or the lowest rate of interest offered by the Lender acting as the
Agent or any other Lender.

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

“Property” means any parcel of real property owned or leased (in whole or in
part) by the Parent, the Borrower or any other Subsidiary and which is located
in a state of the United States of America or the District of Columbia.

“QI” has the meaning given that term in the definition of 1031 Property.

“Rating Agencies” means S&P and Moody’s.

“Reckson” has the meaning given such term in the recitals of this Agreement and
shall include Reckson’s successors and permitted assigns.

“Reckson Indenture” means that certain Indenture dated as of March 26, 1999 by
and among the Reckson OP, as Issuer, Reckson, as Guarantor, and The Bank of New
York, as Trustee.

“Reckson Limitation Termination Event” means the earliest to occur of any of the
following with respect to all Reckson Notes: (a) all Reckson Notes that are
(i) Securities (as defined in the Reckson Indenture) are no longer Outstanding
Securities (as defined in the Reckson Indenture) and (ii) Notes (as defined in
the Reckson Note Purchase Agreement) are no longer outstanding; (b) the Parent
shall have succeeded to, and shall have been substituted for, the Reckson OP as
the “Issuer” under (i) the Reckson Indenture pursuant to Section 805 of the
Reckson Indenture in respect of all such Securities and (ii) under the Reckson
Note Purchase Agreement, or (c) the Reckson Note Documents and the Reckson Notes
no longer contain any limitations on the ability of any of the Reckson Parties
to incur Indebtedness (as defined in the Reckson Indenture) in respect of the
Guaranty.

“Reckson Note Documents” means the Reckson Note Purchase Agreement and the
Reckson Indenture.

“Reckson Note Purchase Agreement” means that certain Note Purchase Agreement
dated August 27, 1997 among the Reckson OP, Reckson FS Limited Partnership and
the Purchasers listed on Schedule A attached thereto, regarding $150,000,000 of
7.20% Notes issued on August 27, 1997 and due August 28, 2007.

“Reckson Notes” means (a) all Securities (as defined in the Reckson Indenture)
issued by the Reckson OP pursuant to the terms of the Reckson Indenture,
including without limitation, the following which are outstanding as of the
Agreement Date: (i) $200,000,000 of 7.750% Notes issued March 26, 1999 and due
March 15, 2009, (ii) $50,000,000 of 6.0% Notes issued June 17, 2002 and due
June 15, 2007, (iii) $150,000,000 of 5.150% Notes issued January 22,

20


--------------------------------------------------------------------------------


2004 and due January 15, 2011, (iv) $150,000,000 of 5.875% Notes issued
August 13, 2004 and due August 15, 2014, (v) $287,500,000 of 4.000% Exchangeable
Debentures issued June 27, 2005 and due June 15, 2025 and (vi) $275,000,000 of
6.0% Notes issued March 31, 2006 and due March 31, 2016; and (b) all Notes (as
defined in the Reckson Note Purchase Agreement).

“Reckson OP” has the meaning given such term in the recitals of this Agreement
and shall include the Reckson OP’s successors and permitted assigns.

“Reckson Parties” means Reckson, the Reckson OP and the other Reckson
Subsidiaries.

“Reckson Subsidiaries” means the Reckson OP and the Subsidiaries of the Reckson
OP.

“Register” has the meaning given that term in Section 12.5.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders holding at least 66-2/3% of
the principal amount of the aggregate outstanding Loans (not held by Defaulting
Lenders who are not entitled to vote).  Loans held by Defaulting Lenders shall
be disregarded when determining the Requisite Lenders.

“Responsible Officer” means with respect to the Parent and the Borrower, the
chairman, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer, the general counsel, any executive vice
president and any senior vice president, and with respect to any Subsidiary
(other than the Borrower), the chief executive officer, the chief operating
officer and the chief financial officer.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests of an identical or junior class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Parent, the Borrower or any Subsidiary now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Parent, the Borrower or any Subsidiary now or hereafter
outstanding.

21


--------------------------------------------------------------------------------


“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower, whether or not such claim for
post-petition interest is allowed in such proceeding) all Debt of the Borrower,
whether incurred on or prior to the date of the Junior Subordinated Indenture or
thereafter incurred, unless it is provided in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, that such
obligations are not superior in right of payment to the debt securities
authenticated and delivered under the Junior Subordinated Indenture; provided,
that Senior Debt shall not be deemed to include any other debt securities (and
guarantees, if any, in respect of such debt securities) issued to any trust
other than the Trust (or a trustee of any such trust), or to any partnership or
other entity affiliated with the Borrower that is a financing vehicle of the
Borrower (a “financing entity”) in connection with the issuance by such
financing entity of equity securities or other securities pursuant to an
instrument that ranks pari passu with or junior in right of payment to the
Junior Subordinated Indenture.  For purposes of this definition, “Debt” means,
with respect to any Person, whether recourse is to all or a portion of the
assets of such Person, whether currently existing or hereafter incurred and
whether or not contingent and without duplication, (i) every obligation of such
Person for money borrowed; (ii) every obligation of such Person evidenced by
bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(iii) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person; (iv) every obligation of such Person issued or assumed as the
deferred purchase price of property or services (but excluding trade accounts
payable or other accrued liabilities arising in the ordinary course of
business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of the
Junior Subordinated Indenture or thereafter incurred, for claims in respect of
derivative products, including interest rate, foreign exchange rate and
commodity forward contracts, options and swaps and similar arrangements;
(vii) every obligation of the type referred to in clauses (i) through (vi) of
another Person and all dividends of another Person the payment of which, in
either case, such Person has guaranteed or is responsible or liable for,
directly or indirectly, as obligor or otherwise; and (viii) any renewals,
extensions, refundings, amendments or modifications of any obligation of

22


--------------------------------------------------------------------------------


the type referred to in clauses (i) through (vii).  For the avoidance of doubt,
Indebtedness of the Borrower in respect of debt securities authenticated and
delivered under the Junior Subordinated Indenture shall not constitute Senior
Debt.

“Senior Indebtedness” means (a) all Indebtedness of the Parent and (b) all
Indebtedness of the Borrower that constitutes Senior Debt.

“Senior Unsecured Indebtedness” means all Senior Indebtedness which is also
Unsecured Indebtedness.

“Significant Subsidiary” means any Subsidiary to which more than $50,000,000 of
Total Asset Value is attributable.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“Specified Representations” means the representations and warranties set forth
in Sections 6.1(a), (c), (d), (q)(i) and (r).

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Structured Finance Investments” means, collectively, Investments directly or
indirectly in (or in entities (other than Gramercy Capital Corp.) whose
Investments are primarily in) (i) Indebtedness secured by Mortgages and
Indebtedness in the form of mezzanine loans, and (ii) preferred equity
Investments (including preferred limited partnership interests) in entities
owning (or leasing pursuant to a Ground Lease) class B (or better) office
properties located in the greater New York, New York area.  Structured Finance
Investments shall also include existing Investments of the types described in
the preceding sentence in entities with office properties in locations other
than the greater New York, New York area, which existing Investments are held by
the Borrower or a Wholly Owned Subsidiary of the Borrower as of the Agreement
Date.

“Structured Finance Value” means an amount equal to the sum of 75% of the value
(as determined in accordance with GAAP) of each Structured Finance Investment
(a) that is not subject to any Lien or Negative Pledge and (b) in respect of
which no obligor is more than 60 days past due in respect of its payment
obligations thereunder.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar

23


--------------------------------------------------------------------------------


functions of such corporation, partnership or other entity (without regard to
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Parent and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

“Taxes” has the meaning given that term in Section 3.12.

“Term Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.

“Termination Date” means January 22, 2010, or such later date to which the
Termination Date may be extended pursuant to Section 2.9.

“Titled Agents” means each of the Arranger, the Syndication Agents, and the
Documentation Agents and their respective successors and permitted assigns.

“Total Asset Value” means the sum of all of the following of the Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP applied
on a consistent basis: (a) cash and cash equivalents, plus (b) with respect to
each Property (excluding Development Properties) owned by the Borrower or any
Subsidiary for the period of four consecutive fiscal quarters most recently
ended, the quotient of (i) Net Operating Income attributable to such Property
for such period of four consecutive fiscal quarters, divided by (ii) the
Capitalization Rate, plus (c) the GAAP book value of Properties (excluding
Development Properties) acquired during the most recent period of four
consecutive fiscal quarters, plus (d) the GAAP book value of Development
Properties, plus (e) the GAAP book value of Unimproved Land, Mortgage
Receivables and other promissory notes, plus (f) the Structured Finance Value,
plus (g) the Gramercy Value, plus (h) the GAAP book value of the Parent’s
Investment in Unconsolidated Affiliates, plus (i) the GAAP book value of all
1031 Properties.

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
their respective Subsidiaries determined on a consolidated basis.

“Trust” means SL Green Capital Trust I, a Delaware statutory trust.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

24


--------------------------------------------------------------------------------


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unconsolidated Asset Value” means (a) the aggregate Net Operating Income
attributable to the real property assets owned by each Unconsolidated Affiliate
for the period of four consecutive fiscal quarters most recently ended divided
by the Capitalization Rate, plus (b) the GAAP book value of the real property
assets owned by each Unconsolidated Affiliate which were acquired during such
four quarter period.

“Unencumbered Adjusted NOI” means, for any period, (a) NOI from all Eligible
Properties, plus (b) NOI from all Identified Properties, plus (c) fifty percent
(50%) of the revenues actually received by the Borrower in respect of Structured
Finance Investments.

“Unencumbered Asset Value” means (a) the Unencumbered Adjusted NOI (excluding
NOI attributable to Development Properties and Identified Properties and
revenues attributable to Structured Finance Investments) from each Eligible
Property owned by the Borrower or any Subsidiary for the period of four
consecutive fiscal quarters most recently ended divided by the Capitalization
Rate, plus (b) the GAAP book value of all Eligible Properties acquired during
such period of four consecutive fiscal quarters most recently ended, plus
(c) the GAAP book value of Development Properties not subject to any Lien (other
than Permitted Liens of the types described in clauses (a) through (e) of the
definition of Permitted Liens) or any Negative Pledge, plus (d) the Identified
Property Value, plus (e) the Structured Finance Value, plus (f) the Gramercy
Value.  For purposes of this definition, to the extent the Unencumbered Asset
Value attributable to the following categories of assets would exceed the
applicable limits set forth below, such excess shall be excluded:

Asset Type

 

Limitation

 

 

 

Development Properties

 

10.0% of the Unencumbered Asset Value

 

 

 

Identified Property Value

 

25.0% of the Unencumbered Asset Value

 

 

 

Structured Finance Value plus Gramercy Value

 

The lesser of (i) $200,000,000 and (ii) 20% of the Unencumbered Asset Value
determined exclusive of Structured Finance Value and Gramercy Value

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential

25


--------------------------------------------------------------------------------


liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness,
plus Identified Property Indebtedness.  To the extent that Identified Property
Value is excluded from Unencumbered Asset Value, the related Indebtedness to
such Identified Property Value shall be excluded from Unsecured Indebtedness.

“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Parent and Subsidiaries attributable to Senior Unsecured Indebtedness of the
Parent and Subsidiaries for such period plus all Interest Expense of the Parent
and Subsidiaries attributable to Identified Property Indebtedness of the Parent
and Subsidiaries for such period.

“Wachovia” means Wachovia Bank, National Association, together with its
successors and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person, by one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.


SECTION 1.2.  GENERAL; REFERENCES TO TIMES.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect

26


--------------------------------------------------------------------------------


at any given time.  Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter.  Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Parent.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Charlotte, North
Carolina time.


SECTION 1.3.  FINANCIAL ATTRIBUTES OF NON-WHOLLY OWNED SUBSIDIARIES.

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the pro rata share of the
Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.


ARTICLE II. CREDIT FACILITY


SECTION 2.1.  TERM LOAN.

(a)                                  Generally.  Subject to the terms and
conditions hereof, each Lender severally and not jointly agrees to make a Term
Loan to the Borrower in a principal amount equal to such Lender’s Commitment
Percentage of the aggregate principal amount of Term Loans requested by the
Borrower in the request referred to in Section 5.1.(a)(xi) but in no event more
than the amount of such Lender’s Commitment.  No later than 2:00 p.m. on the
date one day prior to the anticipated Effective Date and upon the Agent’s
request, each Lender will make available for the account of its applicable
Lending Office to the Agent at the Principal Office, in immediately available
funds, the proceeds of the Term Loan to be made by such Lender.  No later than
4:00 p.m. on such date, the Agent shall deliver the proceeds of the Term Loans
to a title company or financial institution (the “Escrow Agent”) which shall
have agreed (a) to hold the proceeds of such Term Loans in escrow for the
Lenders on terms acceptable to the Agent in its sole discretion and (b) to
release such proceeds to the Borrower only upon written confirmation (which may
be in the form of an e-mail) from the Agent or the Agent’s counsel that all of
the conditions precedent set forth in Section 5.1. and Section 5.2.(a) shall
have been satisfied or waived in accordance with this Agreement.  Unless the
Agent shall have been notified by any Lender that such Lender does not intend to
make available to the Agent the proceeds of the Term Loan to be made by such
Lender, the Agent may assume that such Lender will make the proceeds of such
Term Loan available to the Agent and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Escrow Agent the
amount of such Term Loan to be provided by such Lender. Subject to satisfaction
(or waiver in accordance with the terms of this Agreement) of the conditions set
forth in Section 5.1. and Section 5.2.(a), the Agent will make the proceeds of
the Term Loans available to the Borrower no later than 10:00 a.m. on the
Effective Date by authorizing the Escrow Agent to release such proceeds from
such escrow.  The amount of any Lender’s Commitment that is not made as a Term
Loan on the Effective Date shall terminate.  The Borrower may not reborrow any
portion of the Term Loans once repaid.

27


--------------------------------------------------------------------------------


(b)                                 Interest Accrual; Return of Funds from
Escrow.  The Borrower acknowledges that interest shall begin to accrue on a
Lender’s Term Loan on the date such Lender makes the proceeds of such Term Loan
available to the Agent (or the Agent makes the proceeds of a Term Loan available
to the Escrow Agent on behalf of a Lender, with such interest being for the
account of the Agent) as contemplated in the immediately preceding subsection. 
The Borrower agrees that if the Effective Date has not occurred by January 31,
2007: (i) the Agent, on behalf of the Lenders, may require the Escrow Agent to
return to the Agent the proceeds of the Term Loans which shall be paid to the
Lenders (or the Agent, if applicable) in accordance with the applicable
provisions of this Agreement; (ii) the Borrower shall pay to the Agent all
accrued and unpaid interest on the Term Loans, which shall be paid to the
Lenders (or the Agent, if applicable) in accordance with the applicable
provisions of this Agreement and (iii) the Commitments shall terminate.


SECTION 2.2.  RATES AND PAYMENT OF INTEREST ON LOANS.

(a)                                  Rates.  The Borrower promises to pay to the
Agent for the account of each Lender interest on the unpaid principal amount of
the Term Loan made by such Lender for the period from and including the date
such Lender makes the proceeds of such Term Loan available to the Agent (or the
Agent makes the proceeds of a Term Loan available to the Escrow Agent on behalf
of a Lender, with such interest being for the account of the Agent) to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i)                                     during such periods as such Loan is a
Base Rate Loan, at the Base Rate (as in effect from time to time) plus the
Applicable Margin; and

(ii)                                  during such periods as such Loan is a
LIBOR Loan, at Adjusted LIBOR for such Loan for the Interest Period therefor
plus the Applicable Margin.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Agent for the account of each Lender interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender and on any other amount payable by the Borrower to such Lender hereunder
or under any of the other Loan Documents (including without limitation, accrued
but unpaid interest to the extent permitted under Applicable Law).

(b)                                 Payment of Interest.  Accrued and unpaid
interest on each Loan shall be payable (i) in the case of a Base Rate Loan,
monthly in arrears on the first day of each calendar month, (ii) in the case of
a LIBOR Loan, in arrears on the last day of each Interest Period therefor, and,
if such Interest Period is longer than three months, at three-month intervals
following the first day of such Interest Period, and (iii) in the case of any
Loan, in arrears upon the payment, prepayment or Continuation thereof or the
Conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid, Continued or Converted).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  Promptly after
the determination of any interest rate provided for herein or any change
therein, the Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower.  All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

28


--------------------------------------------------------------------------------


(c)                                  Inaccurate Financial Statements or
Compliance Certificates.  If any financial statement or Compliance Certificate
delivered pursuant to Section 8.3. is shown to be inaccurate (regardless of
whether this Agreement is in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period prior to the Investment Grade Rating Date (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall immediately deliver to the Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined on the basis of such corrected Compliance Certificate (as
provided in clause (a) of the definition of Applicable Margin) for such
Applicable Period, and (iii) the Borrower shall immediately pay to the Agent for
the account of the Lenders the accrued additional interest owing calculated
based on such higher Applicable Margin for such Applicable Period, which payment
shall be promptly applied in accordance with Section 3.2. This subsection shall
not in any way limit the rights of the Agent and Lenders (x) with respect to the
last sentence of the immediately preceding subsection (a) or (y) under
Article X.


SECTION 2.3.  NUMBER OF INTEREST PERIODS.

There may be no more than 10 different Interest Periods for LIBOR Loans
outstanding at the same time.


SECTION 2.4.  REPAYMENT OF LOANS.

The Borrower unconditionally promises, in accordance with, and subject to, the
provisions of the Loan Documents, to pay on the Termination Date, and there
shall become absolutely due and payable on the Termination Date, all of the
Loans outstanding on such date, together with all accrued and unpaid interest
and charges thereon.


SECTION 2.5.  PREPAYMENTS.

The Borrower may prepay the Term Loans, in whole or in part, at any time without
premium or penalty.  The Borrower shall give the Agent at least one Business
Day’s prior written notice of the prepayment of the Term Loans and shall pay to
the Agent for the account of the Lenders any amounts payable pursuant to Section
4.4. in connection with such prepayment.


SECTION 2.6.  CONTINUATION.

So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 11:00 a.m. on the third Business
Day prior to the date of any such Continuation.  Such notice by the Borrower of
a Continuation shall be by telephone or telecopy, confirmed immediately in
writing if by telephone, in the form of a Notice of Continuation, specifying
(a) the proposed date of such Continuation, (b) the LIBOR Loans and portions
thereof subject to such Continuation and (c) the duration of the selected

29


--------------------------------------------------------------------------------


Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder.  Each Notice of
Continuation shall be irrevocable by and binding on the Borrower once given. 
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation.  If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall exist on the last day of the current Interest
Period therefor, such Loan will automatically, on the last day of such Interest
Period, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.7. or the Borrower’s failure to comply with any of the terms of such
Section.


SECTION 2.7.  CONVERSION.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if a Default or Event of Default shall exist.  Any Conversion of
a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day
of an Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate
Loan into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted.  Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans.  Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion. 
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan.  Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.


SECTION 2.8.  NOTES.

(a)                                  Notes.  The Loans made by each Lender
shall, in addition to this Agreement, also be evidenced by a promissory note of
the Borrower substantially in the form of Exhibit E (each a “Note”), payable to
the order of such Lender in a principal amount equal to the amount of such
Lender’s Term Loan.

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower, absent manifest error; provided, however, that the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents.

30


--------------------------------------------------------------------------------


(c)                                  Lost, Stolen, Destroyed or Mutilated Notes.
Upon receipt by the Borrower of (i) written notice from a Lender that a Note of
such Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the
case of loss, theft or destruction, an unsecured agreement of indemnity from
such Lender in form reasonably satisfactory to the Borrower, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrower shall
at its own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note which Note shall recite that
it is given to replace the lost, stolen, destroyed or mutilated Note, as
applicable.


SECTION 2.9.  EXTENSION OF TERMINATION DATE.

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year.  The Borrower may exercise such right only by
executing and delivering to the Agent at least 60 days but not more than 120
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”).  The Agent shall forward to each Lender a copy of the
Extension Request delivered to the Agent promptly upon receipt thereof.  Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year effective upon receipt of the Extension Request and
payment of the fee referred to in the following clause (b): (a) immediately
prior to such extension and immediately after giving effect thereto, (i) no
Default or Event of Default shall exist and (ii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents and (b) the
Borrower shall have paid the Fees payable under Section 3.6.(a).


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


SECTION 3.1.  PAYMENTS.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day).  Subject to Section 10.3.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied.  Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt.  If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  If the due date of any

31


--------------------------------------------------------------------------------


payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for the period of such
extension.


SECTION 3.2.  PRO RATA TREATMENT.

Except to the extent otherwise provided herein: (a) the borrowing of Term Loans
from the Lenders under Section 2.1. shall be pro rata according to the amounts
of their respective Commitments; (b) each payment or prepayment of principal of
Loans by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; (c) each payment of interest on Loans by the Borrower shall be made for
the account of the Lenders pro rata in accordance with the amounts of interest
on such Loans then due and payable to the respective Lenders; and (d) the
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.6.) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each Loan of such Type shall be
coterminous.


SECTION 3.3.  SHARING OF PAYMENTS, ETC.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.3., as applicable.  To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.  The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.


SECTION 3.4.  SEVERAL OBLIGATIONS.

No Lender shall be responsible for the failure of any other Lender to make a
Term Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Term Loan or to
perform any other obligation to be made or

32


--------------------------------------------------------------------------------


performed by it hereunder shall not relieve the obligation of any other Lender
to make a Term Loan or to perform any other obligation to be made or performed
by such other Lender.


SECTION 3.5.  MINIMUM AMOUNTS.

(a)                                  Borrowings and Conversions.  Base Rate
Loans shall be in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess thereof.  LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount.

(b)                                 Prepayments.  Each voluntary prepayment of
Term Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or, if less, the aggregate principal
amount of Term Loans then outstanding).


SECTION 3.6.  FEES.

(a)                                  Extension Fee.  If the Borrower exercises
its right to extend the Termination Date in accordance with Section 2.9., the
Borrower agrees to pay to the Agent for the account of each Lender a fee equal
to 0.20% of the amount of such Lender’s Term Loan at the time of such
extension.  Such fee shall be due and payable in full on the date the Agent
receives the Extension Request pursuant to such Section.

(b)                                 Administrative and Other Fees.  The Borrower
agrees to pay the administrative and other fees of the Agent as may be agreed to
in writing by the Borrower and the Agent from time to time.


SECTION 3.7.  COMPUTATIONS.

Unless otherwise expressly set forth herein, any accrued interest on any Loan or
any other Obligations, and all Fees due hereunder, shall be computed on the
basis of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed, except in the case of LIBOR Loans which shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


SECTION 3.8.  USURY.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

33


--------------------------------------------------------------------------------



SECTION 3.9.  AGREEMENT REGARDING INTEREST AND CHARGES.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2.(a)(i) and (ii). 
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.


SECTION 3.10.  STATEMENTS OF ACCOUNT.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest, charges and payments made pursuant to this Agreement and the
other Loan Documents, and such account rendered by the Agent shall be deemed
conclusive upon the Borrower absent manifest error.  The failure of the Agent to
deliver such a statement of accounts shall not relieve or discharge the Borrower
from any of its obligations hereunder.


SECTION 3.11.  DEFAULTING LENDERS.

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of two Business Days after notice from the Agent, then,
in addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Requisite Lenders, shall be suspended
during the pendency of such failure or refusal.  If a Lender is a Defaulting
Lender because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Lender
on such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the Federal Funds Rate,
(ii) to withhold or setoff and to apply in satisfaction of the defaulted payment
and any related interest, any amounts otherwise payable to such Defaulting
Lender under this Agreement or any other Loan Document and (iii) to bring an
action or suit against such Defaulting Lender in a court of competent
jurisdiction to recover the defaulted amount and any related interest.  Any
amounts received by the Agent in respect of a Defaulting Lender’s Loans shall
not be paid to such Defaulting Lender

34


--------------------------------------------------------------------------------


(provided that the Borrower shall be deemed to have made payment to such
Defaulting Lender of such amount) and shall be held uninvested by the Agent and
paid to such Defaulting Lender upon such Defaulting Lender’s curing of its
default.


SECTION 3.12.  TAXES.

(a)                                  Taxes Generally.  All payments by the
Borrower of principal of, and interest on, the Loans and all other Obligations
shall be made free and clear of and without deduction for any present or future
excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding (i) franchise taxes, (ii) any taxes imposed
on or measured by any Lender’s assets, net income, receipts or branch profits,
(iii) any taxes (other than withholding taxes) with respect to the Agent or a
Lender that would not be imposed but for a connection between the Agent or such
Lender and the jurisdiction imposing such taxes (other than a connection arising
solely by virtue of the activities of the Agent or such Lender pursuant to or in
respect of this Agreement or any other Loan Document), and (iv) any taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges to
the extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

(i)                                     pay directly to the relevant
Governmental Authority the full amount required to be so withheld or deducted;

(ii)                                  promptly forward to the Agent an official
receipt or other documentation satisfactory to the Agent evidencing such payment
to such Governmental Authority; and

(iii)                               pay to the Agent for its account or the
account of the applicable Lender, as the case may be, such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
Agent or such Lender will equal the full amount that the Agent or such Lender
would have received had no such withholding or deduction been required.

(b)                                 Tax Indemnification.  If the Borrower fails
to pay any Taxes when due to the appropriate Governmental Authority or fails to
remit to the Agent, for its account or the account of the respective Lender, as
the case may be, the required receipts or other required documentary evidence,
the Borrower shall indemnify the Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Agent or any Lender
as a result of any such failure.  For purposes of this Section, a distribution
of funds received from the Borrower or at its order hereunder by the Agent or
any Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.

35


--------------------------------------------------------------------------------


(c)                                  Tax Forms.  Prior to the date that any
Foreign Lender becomes a party hereto, such Foreign Lender shall deliver to the
Borrower and the Agent such certificates, documents or other evidence, as
required by the Internal Revenue Code or Treasury Regulations issued pursuant
thereto (including Internal Revenue Service Forms W-8ECI and W-8BEN, as
applicable, or appropriate successor forms), properly completed, currently
effective and duly executed by such Foreign Lender establishing that payments to
it hereunder and under the Notes are (i) not subject to United States Federal
backup withholding tax and (ii) not subject to United States Federal withholding
tax imposed under the Internal Revenue Code.  Each such Foreign Lender shall
(x) deliver further copies of such forms or other appropriate certifications on
or before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower or the Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Agent.  The Borrower shall not be required to pay any
amount pursuant to the last sentence of subsection (a) above to any Foreign
Lender or the Agent, if it is organized under the laws of a jurisdiction outside
of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection.  If any
such Foreign Lender fails to deliver the above forms or other documentation,
then the Agent (or the Borrower with the Agent’s consent) may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent.  The obligation of the Lenders under this Section shall
survive the repayment of all Obligations and the resignation or replacement of
the Agent.


ARTICLE IV. YIELD PROTECTION, ETC.


SECTION 4.1.  ADDITIONAL COSTS; CAPITAL ADEQUACY.

(a)                                  Additional Costs.  The Borrower shall
promptly pay to the Agent for the account of each affected Lender from time to
time such amounts as such Lender may reasonably determine to be necessary to
compensate such Lender for any costs actually incurred by such Lender that are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such Loans or such obligation or the maintenance by such Lender of
capital in respect of its Loans (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans (other than taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges which are
excluded from the definition of Taxes pursuant to the first sentence of
Section 3.12.(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve

36


--------------------------------------------------------------------------------


System or other reserve requirement to the extent utilized in the determination
of Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender; or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender (or any Person controlling such Lender)
to a level below that which such Lender (or such Person) could have achieved but
for such Regulatory Change (taking into consideration the policies of such
Lender or Person with respect to capital adequacy).

(b)                                 Lender’s Suspension of LIBOR Loans.  Without
limiting the effect of the provisions of the immediately preceding
subsection (a), if, by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Lender that includes LIBOR Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Agent), the obligation of such Lender to make or
Continue, or to Convert any other Type of Loans into, LIBOR Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.6. shall apply).

(c)                                  Notification and Determination of
Additional Costs.  Each of the Agent and each Lender agrees to notify the
Borrower of any event occurring after the Agreement Date entitling the Agent or
such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, the failure of the Agent
or any Lender to give such notice shall not release the Borrower from any of its
obligations hereunder (and in the case of a Lender, to the Agent).  The Agent or
such Lender agrees to furnish to the Borrower (and in the case of a Lender, to
the Agent) a certificate setting forth in reasonable detail the basis and amount
of each request by the Agent or such Lender for compensation under this
Section.  Absent manifest error, determinations by the Agent or any Lender of
the effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.


SECTION 4.2.  SUSPENSION OF LIBOR LOANS.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a)                                  the Agent reasonably determines (which
determination shall be conclusive) that by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining
Adjusted LIBOR for such Interest Period, or

(b)                                 the Agent reasonably determines (which
determination shall be conclusive) that Adjusted LIBOR will not adequately and
fairly reflect the cost to the Lenders of making or maintaining LIBOR Loans for
such Interest Period;

37


--------------------------------------------------------------------------------


then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan.


SECTION 4.3.  ILLEGALITY.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.6. shall be applicable).


SECTION 4.4.  COMPENSATION.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a)                                  any payment or prepayment (whether
mandatory or optional and for whatever reason, including without limitation,
acceleration) of a LIBOR Loan, or Conversion of a LIBOR Loan, owing to such
Lender on a date other than the last day of the Interest Period for such Loan;
or

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Article V. to be satisfied) to borrow all or a portion of
any Term Loan as a LIBOR Loan from such Lender on the Effective Date or to
Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the
requested date of such Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.


SECTION 4.5.  AFFECTED LENDERS.

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of

38


--------------------------------------------------------------------------------


Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Term Loan to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to the aggregate principal balance
of all Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.  Each of the Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee.  The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12. or 4.1. with respect to periods up to the date
of replacement.


SECTION 4.6.  TREATMENT OF AFFECTED LOANS.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
4.3. that gave rise to such Conversion no longer exist:

(a)                                  to the extent that such Lender’s LIBOR
Loans have been so Converted, all payments and prepayments of principal that
would otherwise be applied to such Lender’s LIBOR Loans shall be applied instead
to its Base Rate Loans; and

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitment Percentages.

39


--------------------------------------------------------------------------------



SECTION 4.7.  CHANGE OF LENDING OFFICE.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


SECTION 4.8.  ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the underlying LIBOR rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit and the foregoing assumption shall be used only for
calculation of amounts payable under this Article IV.


ARTICLE V. CONDITIONS PRECEDENT


SECTION 5.1.  INITIAL CONDITIONS PRECEDENT.

The obligation of the Lenders to make the proceeds of the Term Loans available
to the Borrower is subject to the following conditions precedent:

(a)                                  The Agent shall have received each of the
following, in form and substance satisfactory to the Agent:

(i)                                     Counterparts of this Agreement executed
by each of the parties hereto;

(ii)                                  The Notes executed by the Borrower,
payable to each Lender and complying with the applicable provisions of
Section 2.8.;

(iii)                               The Guaranty executed by the Parent and each
other Guarantor existing as of the Effective Date;

(iv)                              An opinion of counsel to the Loan Parties,
addressed to the Agent and the Lenders, addressing the matters set forth in
Exhibit F;

(v)                                 The articles of incorporation, articles of
organization, certificate of limited partnership or other comparable
organizational instrument (if any) of the Borrower and each other Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;

(vi)                              A certificate of good standing or certificate
of similar meaning with respect to each Loan Party issued as of a recent date by
the Secretary of State of the state

40


--------------------------------------------------------------------------------


of formation of each such Loan Party and certificates of qualification to
transact business or other comparable certificates issued by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which such Loan Party is required to be so qualified and where the failure to be
so qualified could reasonably be expected to have a Material Adverse Effect;

(vii)                           A certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, the officers of the Borrower
then authorized to deliver Notices of Continuation and Notices of Conversion;

(viii)                        Copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (i) the by-laws of such Loan Party, if a corporation, the operating agreement
of such Loan Party, if a limited liability company, the partnership agreement of
such Loan Party, if a limited or general partnership, or other comparable
document in the case of any other form of legal entity and (ii) all corporate,
partnership, member or other necessary action taken by such Loan Party to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

(ix)                                Evidence that the Fees then due and payable
under Section 3.6., and any other Fees payable to the Agent and the Lenders on
or prior to the Effective Date, have been paid;

(x)                                 If requested by the Agent, executed copies
of each of the material agreements, documents and instruments delivered in
connection with the Acquisition, each certified to the Agent as being true,
complete and correct copies by the chief executive officer or the chief
financial officer of the Parent;

(xi)                                A request from the Borrower for the Term
Loans indicating how the proceeds thereof are to be made available to the
Borrower, and if all or any portion of the Term Loans initially are to be LIBOR
Loans, the amounts and the Interest Periods thereof;

(xii)                           A Compliance Certificate calculated as of
September 30, 2006 (giving pro forma effect to the Acquisition); and

(xiii)                          Such other documents, agreements and instruments
as the Agent on behalf of the Lenders may reasonably request; and

(b)                                 In the good faith judgment of the Agent and
the Lenders:

(i)                                     no material provision or condition
(including conditions relating to the accuracy of the representations and
warranties set forth therein) of the Merger Agreement

41


--------------------------------------------------------------------------------


shall have been waived, amended, supplemented or otherwise modified in a manner
that is material and adverse to the Agent or the Lenders;

(ii)                                  all conditions precedent to the closing of
the Acquisition (other than (x) the payment of the aggregate Merger
Consideration (as defined in the Merger Agreement) by the Parent, or (y) the
filing of the Articles of Merger of Reckson and Wyoming Acquisition Corp. in
Maryland and the filing of the Certificate of Merger of Reckson OP and Wyoming
Acquisition Partnership LP in Delaware) shall have been satisfied or waived; and

(iii)                               the Agent shall have been provided with a
certificate from the Parent’s chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (i) and
(ii); and

(c)                                  The Acquisition shall have been consummated
prior to the Termination Date (as defined in the Merger Agreement).


SECTION 5.2.  ADDITIONAL CONDITIONS PRECEDENT.

(a)                                  Term Loans.  The obligation of the Lenders
to make the proceeds of the Term Loans available to the Borrower is subject to
the further condition precedent that: (a) no Default or Event of Default shall
exist as of the date of the making of the Term Loans or would exist immediately
after giving effect thereto; and (b) the representations and warranties made or
deemed made by each Loan Party in the Loan Documents to which any of them is a
party shall be true and correct in all material respects on and as of the date
of the making of the Term Loans with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents; provided, however, with respect to Reckson,
its Subsidiaries and their businesses, only the following representations shall
be deemed made on the Effective Date: (i) the Specified Representations and
(ii) the representations and warranties of Reckson set forth in the Merger
Agreement (x) that are material to the interests of the Lenders and (y) the
breach of which would permit the Parent to terminate its obligations under the
Merger Agreement (without regard to whether any notice is required to be given
by the Parent in connection therewith).  The borrowing of the Term Loans on the
Effective Date shall constitute a certification by the Parent and the Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of the notice referred to in Section 5.1.(a)(xi) and, unless the Borrower
otherwise notifies the Agent prior to the Effective Date) as of the Effective
Date.

(b)                                 Conversions and Continuations.  The
obligation of the Lenders to permit the occurrence of a Credit Event is subject
to the further condition precedent that: (a) no Default or Event of Default
shall exist as of the date of such Credit Event or would exist immediately after
giving effect thereto; and (b) the representations and warranties made or deemed
made by each Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
Credit Event with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties

42


--------------------------------------------------------------------------------


expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.  Each Credit Event shall constitute a
certification by the Parent and the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  The provisions of this subsection (b) do not apply to the making of the
Term Loans on the Effective Date or to the Conversion of LIBOR Loans into Base
Rate Loans as provided in Sections 2.6., 4.2., and 4.6.


SECTION 5.3.  CONDITION SUBSEQUENT.

The Parent shall deliver to the Agent not later than 5:00 p.m. on the Business
Day immediately following the Effective Date evidence reasonably satisfactory to
the Agent of the filing of the Articles of Merger of Reckson and Wyoming
Acquisition Corp. in Maryland and the filing of the Certificate of Merger of
Reckson OP and Wyoming Acquisition Partnership LP in Delaware.


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


SECTION 6.1.  REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and each Lender to enter into this Agreement, each
of the Parent and the Borrower represents and warrants to the Agent and each
Lender as follows:

(a)                                  Organization; Power; Qualification.  Each
of the Parent, the Borrower, the other Loan Parties and each other Subsidiary is
a corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

(b)                                 Ownership Structure.  As of the Agreement
Date (and after giving effect to the Acquisition), Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Parent setting forth for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding any Equity Interests in such Subsidiary, (iii) the
nature of the Equity Interests held by each such Person, (iv) the percentage of
ownership of such Subsidiary represented by such Equity Interests and
(v) whether such Subsidiary is a Material Subsidiary, Significant Subsidiary
and/or an Excluded Subsidiary. Except as disclosed in such Schedule, as of the
Agreement Date (and after giving effect to the Acquisition) (i) each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held

43


--------------------------------------------------------------------------------


by it on such Schedule, (ii) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person.  As of the Agreement
Date (and after giving effect to the Acquisition), Part II of Schedule 6.1.(b)
correctly sets forth all Unconsolidated Affiliates of the Parent, including the
correct legal name of such Person, the type of legal entity which each such
Person is, and all Equity Interests in such Person held directly or indirectly
by the Parent.

(c)                                  Authorization of Agreement, Etc.  The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow hereunder.  Each Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby.  The Loan Documents to which any Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms except as the same may be limited
by bankruptcy, insolvency, and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d)                                 Compliance of Loan Documents with Laws,
Etc.  The execution, delivery and performance of this Agreement, the Notes and
the other Loan Documents to which any Loan Party is a party in accordance with
their respective terms and the borrowings hereunder do not and will not, by the
passage of time, the giving of notice, or both:  (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Loan Party, or
any indenture, agreement or other instrument to which any Loan Party is a party
or by which it or any of its respective properties may be bound, including
without limitation, the Reckson Note Documents or any of the Reckson Notes; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party.

(e)                                  Compliance with Law; Governmental
Approvals.  Each Loan Party is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating to such Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f)                                    Title to Properties; Liens.  As of the
Agreement Date (and after giving effect to the Acquisition), Part I of
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by the Parent, the Borrower, each other Loan Party and each
other

44


--------------------------------------------------------------------------------


Subsidiary.  Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.  As of the Agreement Date
(and after giving effect to the Acquisition), there are no Liens against any
assets of the Parent, the Borrower, any Subsidiary or any other Loan Party
except for Permitted Liens.

(g)                                 Existing Indebtedness.  Schedule 6.1.(g) is,
as of the Agreement Date (and after giving effect to the Acquisition), a
complete and correct listing of all Indebtedness of the Parent, the Borrower and
its other Subsidiaries, including without limitation, Guarantees of the Parent,
the Borrower and its other Subsidiaries unrelated to the other Indebtedness
listed on such Schedule, and indicating whether such Indebtedness is Secured
Indebtedness or Unsecured Indebtedness.

(h)                                 Material Contracts.  Schedule 6.1.(h) is, as
of the Agreement Date (and after giving effect to the Acquisition), a true,
correct and complete listing of all Material Contracts.  No event or condition
exists which with the giving of notice, the lapse of time, or both, would permit
any party to any such Material Contract to terminate such Material Contract.

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits, investigations or proceedings
pending (nor, to the knowledge of the Parent, are there any actions, suits or
proceedings threatened) against or in any other way relating adversely to or
affecting the Parent, the Borrower, any Subsidiary or any other Loan Party or
any of its respective property in any court or before any arbitrator of any kind
or before or by any other Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.  There are no strikes, slow downs,
work stoppages or walkouts or other labor disputes in progress or threatened
relating to the Parent, the Borrower, any Subsidiary or any other Loan Party
which could reasonably be expected to have a Material Adverse Effect.

(j)                                     Taxes.  All federal, state and other tax
returns of the Parent, the Borrower, any Subsidiary or any other Loan Party
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies upon
the Parent, the Borrower, any Subsidiary and each other Loan Party and its
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment which is at the time permitted under
Section 7.6.  As of the Agreement Date (and after giving effect to the
Acquisition), none of the United States income tax returns of the Parent, the
Borrower, its other Subsidiaries or any other Loan Party is under audit.  All
charges, accruals and reserves on the books of the Parent, the Borrower and each
of its other Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

(k)                                  Financial Statements.  The Parent has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ending December
31, 2005, and the related audited consolidated statements of operations, cash
flows and shareholders’ equity for the fiscal year ending on such dates, with
the opinion thereon of Ernst & Young LLP, and (ii) the unaudited consolidated
balance sheet of the Parent and its consolidated Subsidiaries for the fiscal
quarter ending September 30, 2006, and the related unaudited consolidated
statements of operations, cash flows and shareholders’ equity of

45


--------------------------------------------------------------------------------


the Parent and its consolidated Subsidiaries for the period of two fiscal
quarters ending on such date.  Such financial statements (including in each case
related schedules and notes) present fairly, in all material respects and in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Parent and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  Neither the Parent nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
would be required to be set forth in its financial statements or in the notes
thereto, except as referred to or reflected or provided for in said financial
statements.

(l)                                     No Material Adverse Change.  Since
December 31, 2005, there has been no material adverse change in the business,
assets, liabilities, financial condition, results of operations, business or
prospects of the Parent and its Subsidiaries taken as a whole.  Each of the Loan
Parties is Solvent.

(m)                               ERISA.  Each member of the ERISA Group is in
compliance with its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and is in compliance with
the presently applicable provisions of ERISA and the Internal Revenue Code with
respect to each Plan, except in each case for noncompliances which could not
reasonably be expected to have a Material Adverse Effect.  As of the Agreement
Date, no member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

(n)                                 Not Plan Assets; No Prohibited Transaction. 
None of the assets of the Parent, the Borrower, any other Subsidiary or any
other Loan Party constitute “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. 
The execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under ERISA or the Internal Revenue
Code.

(o)                                 Absence of Defaults.  None of the Parent,
the Borrower, any other Subsidiary or any other Loan Party is in default under
its articles of incorporation, bylaws, partnership agreement or other similar
organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case:  (i) constitutes a Default
or an Event of Default; or (ii) constitutes, or which with the passage of time,
the giving of notice, or both, would constitute, a default or event of default
by the Parent, the Borrower, any Subsidiary or any other Loan Party under any
agreement (other than this Agreement) or judgment, decree or order to which the
Parent, the Borrower or any other Subsidiary or other Loan Party is a party or
by which the Parent, the Borrower or any other Subsidiary or other Loan Party or
any of their

46


--------------------------------------------------------------------------------


respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p)                                 Environmental Laws.  Each of the Parent, the
Borrower, its other Subsidiaries and the other Loan Parties has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect, (i) neither the Parent
nor the Borrower is aware of, and has received notice of, any past, present, or
future events, conditions, circumstances, activities, practices, incidents,
actions, or plans which, with respect to the Parent, the Borrower, its other
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may give rise to any
common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and (ii) there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent’s and the Borrower’s knowledge after due inquiry, threatened, against
the Parent, the Borrower, its other Subsidiaries and each other Loan Party
relating in any way to Environmental Laws.

(q)                                 Investment Company; Etc.  None of the
Parent, the Borrower, any other Subsidiary or any other Loan Party is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.

(r)                                    Margin Stock.  None of the Parent, the
Borrower, any other Subsidiary or any other Loan Party is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

(s)                                  Affiliate Transactions.  Except as
permitted by Section 9.11., none of the Parent, the Borrower, any other
Subsidiary or any other Loan Party is a party to any transaction with an
Affiliate.

(t)                                    Intellectual Property.  Each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary owns or
has the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses as now conducted and as contemplated by the Loan Documents,
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name,

47


--------------------------------------------------------------------------------


copyright or other proprietary right of any other Person.  The Parent, the
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property.  No material claim has been
asserted by any Person with respect to the use of any such Intellectual Property
by the Parent, the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property.  The use of such Intellectual Property by the Parent, the
Borrower, its other Subsidiaries and the other Loan Parties, does not infringe
on the rights of any Person, subject to such claims and infringements as do not,
in the aggregate, give rise to any liabilities on the part of the Parent, the
Borrower, any other Loan Party or any other Subsidiary that could reasonably be
expected to have a Material Adverse Effect.

(u)                                 Business.  As of the Agreement Date (and
after giving effect to the Acquisition), the Parent, the Borrower and the other
Subsidiaries are engaged predominately in the business of owning, managing,
leasing, acquiring, repositioning and making investments in office properties in
the borough of Manhattan, New York, New York, together with other business
activities incidental thereto.

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Parent, the
Borrower or any of its other Subsidiaries ancillary to the transactions
contemplated hereby.

(w)                               Accuracy and Completeness of Information.  No
written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the Agent or any
Lender by, on behalf of, or at the direction of, the Parent, the Borrower, any
other Subsidiary or any other Loan Party in connection with, pursuant to or
relating in any way to this Agreement, contained any untrue statement of a fact
material to the creditworthiness of the Parent, the Borrower, any other
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading in any way material to
the creditworthiness of the Parent, the Borrower, any other Subsidiary or any
other Loan Party.  All financial statements (including in each case all related
schedules and notes) furnished to the Agent or any Lender by, on behalf of, or
at the direction of the Parent, the Borrower, any other Subsidiary or any other
Loan Party in connection with, pursuant to or relating in any way to this
Agreement, present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  All financial projections and other forward
looking statements prepared by or on behalf of the Parent, the Borrower, any
other Subsidiary or any other Loan Party that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions.  As of the Effective Date, no fact is known to
the Parent or the Borrower which has had, or may in the future have (so far as
the Parent or the Borrower can reasonably foresee), a Material Adverse Effect
which has not been set forth in the financial statements referred to in

48


--------------------------------------------------------------------------------


Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

(x)                                   REIT Status.  The Parent qualifies as a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Parent to maintain its status as a REIT.

(y)                                 Eligible and Identified Properties;
Structured Finance Investments.  As of the Agreement Date (and after giving
effect to the Acquisition), Schedule 6.1.(y) is a correct and complete list of
all Eligible Properties, all Identified Properties and all Structured Finance
Investments, and the name of each Subsidiary that owns or leases any such
Property or that owns any such Structured Finance Investment.

(z)                                   Foreign Assets Control.  None of the
Parent, the Borrower, any other Subsidiary or any Affiliate of the Borrower:
(i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned Entities,
or (iii) to the best of its knowledge, derives any of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.

(aa)                            Acquisition.  As of the Effective Date and after
giving effect to the application of the proceeds of the Term Loans as
contemplated by Section 7.8., the Acquisition shall have been consummated in all
material respects in accordance with the terms of the Merger Agreement and no
material provision or condition (including conditions relating to the accuracy
of the representations and warranties set forth therein) of the Merger Agreement
shall have been waived, amended, supplemented or otherwise modified in a manner
that is material and adverse to the Agent or the Lenders.


SECTION 6.2.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.

Subject to Section 5.2.(a), the representations and warranties made under this
Agreement and the other Loan Documents shall be deemed to be made at and as of
the Agreement Date, the Effective Date, the date on which any extension of the
Termination Date is effectuated pursuant to Section 2.9. and the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans.


ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Parent and the Borrower shall
comply with the following covenants:

49


--------------------------------------------------------------------------------



SECTION 7.1.  PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.

Except as otherwise permitted under Section 9.7., the Parent and the Borrower
shall, and shall cause each Subsidiary and each other Loan Party to, preserve
and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.


SECTION 7.2.  COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.

The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party noncompliance with
which would permit any other party to such Material Contract to terminate such
Material Contract.


SECTION 7.3.  MAINTENANCE OF PROPERTY.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property, and maintain in good repair,
working order and condition all tangible properties, ordinary wear and tear
excepted, and (b)  make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.


SECTION 7.4.  CONDUCT OF BUSINESS.

The Parent and the Borrower shall, and shall cause its Subsidiaries and the
other Loan Parties to, carry on, their respective businesses as described in
Section 6.1.(u).


SECTION 7.5.  INSURANCE.

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks (including in any event,
insurance with respect to acts of terrorism in amounts that are commercially
reasonable and which are acceptable to the Agent, such acceptance not to be
unreasonably withheld) and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law. 
The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, from time to time, deliver to the Agent upon its request a
detailed list, together with certificates of insurance evidencing all insurance
then in effect (or if requested by the Agent, copies of the policies for such
insurance), stating the

50


--------------------------------------------------------------------------------


names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.


SECTION 7.6.  PAYMENT OF TAXES AND CLAIMS.

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the Parent, the Borrower, such Subsidiary or such other Loan Party, as
applicable, in accordance with GAAP.


SECTION 7.7.  VISITS AND INSPECTIONS.

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, as often as may be reasonably requested, but only during normal
business hours and at the expense of such Lender or the Agent (unless a Default
or Event of Default shall exist, in which case the exercise by the Agent or such
Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of the
Parent, the Borrower or such Subsidiary or other Loan Party to the extent any
such right to visit or inspect is within the control of such Person; (b) inspect
and make extracts from their respective books and records, including but not
limited to management letters prepared by independent accountants; and
(c) discuss with its officers and employees, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance.  If requested by the Agent, the Parent and the
Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of the
Parent, the Borrower and any Subsidiary or any other Loan Party with its
accountants.


SECTION 7.8.  USE OF PROCEEDS.

The Borrower shall use the proceeds of the Term Loans solely to finance the
Acquisition in accordance with the Merger Agreement.  No part of the proceeds of
any Loan will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or (b) to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.

51


--------------------------------------------------------------------------------



SECTION 7.9.  ENVIRONMENTAL MATTERS.

The Parent and the Borrower shall, and shall cause all of its Subsidiaries and
the other Loan Parties to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse Effect. 
If the Parent, the Borrower, any Subsidiary or any other Loan Party shall
(a) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against the Parent, the Borrower, any Subsidiary or any other Loan
Party alleging violations of any Environmental Law or requiring the Parent, the
Borrower, any Subsidiary or any other Loan Party to take any action in
connection with the release of Hazardous Materials or (c) receive any notice
from a Governmental Authority or private party alleging that the Parent, the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Parent, the Borrower, any Subsidiary or any other Loan
Party.  The Parent and the Borrower shall, and shall cause its Subsidiaries and
the other Loan Parties to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.


SECTION 7.10.  BOOKS AND RECORDS.

The Parent and the Borrower shall, and shall cause each of its Subsidiaries and
the other Loan Parties to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.


SECTION 7.11.  FURTHER ASSURANCES.

The Parent and the Borrower shall, at their cost and expense and upon request of
the Agent, execute and deliver or cause to be executed and delivered, to the
Agent such further instruments, documents and certificates, and do and cause to
be done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.


SECTION 7.12.  NEW GUARANTORS.

(a)                                  Requirement to Become Guarantor.  The
Borrower may, at its option, cause any Subsidiary to become a Guarantor by
executing and delivering to the Agent each of the following items, each in form
and substance satisfactory to the Agent: (i) an Accession Agreement executed by
such Subsidiary and (ii) the items that would have been delivered under
Sections 5.1.(a)(iv) through (viii) and (xiii) if such Subsidiary had been a
Guarantor on the Effective Date.  The Agent shall send to any Lender, upon such
Lender’s written request and at the expense of the Borrower, copies of each of
the foregoing items once the Agent has received all such items with respect to a
Subsidiary.

52


--------------------------------------------------------------------------------


(b)                                 Release of a Guarantor.  The Borrower may
request in writing that the Agent release, and upon receipt of such request the
Agent shall release, a Guarantor (except for the Parent) from the Guaranty so
long as: (i) no Default or Event of Default shall then be in existence or would
occur as a result of such release, including without limitation, a Default or
Event of Default resulting from a violation of any of the covenants contained in
Section 9.1.; (ii) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of such release with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents; and (iii) the Agent shall
have received such written request at least 10 Business Days prior to the
requested date of release.  Delivery by the Borrower to the Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

(c)                                  Inclusion of Eligible Properties in
Financial Calculations.  An Eligible Property (other than an Eligible 1031
Property) owned or leased by a Subsidiary, a Structured Finance Investment owned
by a Subsidiary and an Eligible 1031 Property acquired by an EAT or QI with
proceeds of a loan made by a Subsidiary, shall be included in determinations of
Unencumbered Adjusted NOI and Unencumbered Asset Value only if the Borrower has
delivered each of the items required under the immediately preceding
subsection (a) with respect to such Subsidiary.  An Eligible Property (other
than an Eligible 1031 Property) and a Structured Finance Investment shall not be
included in determinations of Unencumbered Adjusted NOI and Unencumbered Asset
Value if any Subsidiary owning or leasing such Eligible Property or owning such
Structured Finance Investment is not a Guarantor.  An Eligible 1031 Property
shall not be included in determinations of Unencumbered Adjusted NOI and
Unencumbered Asset Value if the Subsidiary that holds the note evidencing the
loan made to the EAT or QI to finance the acquisition of such Eligible 1031
Property is not a Guarantor.


SECTION 7.13.  REIT STATUS.

The Parent shall at all times maintain its status as a REIT.


SECTION 7.14.  EXCHANGE LISTING.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

53


--------------------------------------------------------------------------------



ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to the
Agent and each Lender at its Lending Office:


SECTION 8.1.  QUARTERLY FINANCIAL STATEMENTS.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).


SECTION 8.2.  YEAR-END STATEMENTS.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
executive officer or chief financial officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent, the Borrower and
its other Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of independent certified
public accountants of recognized national standing acceptable to the Agent,
whose certificate shall be unqualified.


SECTION 8.3.  COMPLIANCE CERTIFICATE; OTHER REPORTS.

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and if the Agent or the Requisite Lenders reasonably believe that a
Default or Event of Default may exist or may be likely to occur, within 5
Business Days of the Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit G (a “Compliance Certificate”)
executed by the chief financial officer of the Parent: (a) setting forth in
reasonable detail as at the end of such quarterly accounting period, fiscal
year, or other fiscal period, as the case may be, the calculations required to
establish whether or not the Parent was in compliance with the covenants
contained in Sections 9.1., 9.2. and 9.4. and (b) stating that, to the best of
his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it

54


--------------------------------------------------------------------------------


occurred, whether it is continuing and the steps being taken by the Parent and
the Borrower with respect to such event, condition or failure.  At the time
financial statements are furnished pursuant to Sections 8.1. and 8.2., the
Borrower shall also deliver (A) a report, in form and detail reasonably
satisfactory to the Agent, setting forth a statement of Funds From Operations
for the period of four consecutive fiscal periods then ending; and (B) a report,
in form and detail reasonably satisfactory to the Agent, setting forth a list of
all Properties acquired by the Parent, the Borrower and their Subsidiaries since
the date of the delivery of the previous such report, such list to identify such
Property’s name, location, year built or acquired, anchor tenants, if any,
amount of related mortgage Indebtedness, if any, and the maturity of such
mortgage Indebtedness, and the Occupancy Rate and Net Operating Income for such
Property.


SECTION 8.4.  OTHER INFORMATION.

(a)                                  Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent or
its Board of Directors by its independent public accountants;

(b)                                 Securities Filings.  Prompt notice of the
filing of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Parent, the Borrower, any Subsidiary or any
other Loan Party shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities exchange
(such registration statements, reports and other periodic reports collectively
referred to a “Security Filing”), and copies of any of the foregoing that is not
publicly available to the Agent and the Lenders;

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Parent, the
Borrower, any Subsidiary or any other Loan Party (but only to the extent that
such financial statements, reports and proxy statements are not publicly
available to the Agent and the Lenders);

(d)                                 Partnership Information.  Promptly upon the
mailing thereof to the partners of the Borrower generally, copies of all
financial statements, reports and proxy statements so mailed (but only to the
extent that such financial statements, reports and proxy statements are not
publicly available to the Agent and the Lenders);

(e)                                  ERISA.  If and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007

55


--------------------------------------------------------------------------------


of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and of which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

(f)                                    Litigation.  To the extent the Parent,
the Borrower or any Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the Parent, the Borrower or any Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any of their
respective Subsidiaries are being audited;

(g)                                 Modification of Organizational Documents.  A
copy of any amendment to the articles of incorporation, bylaws, partnership
agreement, operating agreement or other similar organizational documents of the
Parent, the Borrower or any other Loan Party within 15 Business Days after the
effectiveness thereof (but only to the extent that such amendment is not
publicly available to the Agent and the Lenders);

(h)                                 Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the Parent,
the Borrower, any Subsidiary or any other Loan Party and any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Parent, the Borrower, any Subsidiary or any other Loan
Party which has had or could reasonably be expected to have a Material Adverse
Effect;

(i)                                     Default. Notice of the occurrence of any
of the following promptly upon a Responsible Officer of the Parent or the
Borrower obtaining knowledge thereof: (i) any Default or Event of Default or
(ii) any event which constitutes or which with the passage of time, the giving
of notice, or otherwise, would constitute a default or event of default by the
Parent, the Borrower, any Subsidiary or any other Loan Party under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;

(j)                                     Judgments.  Prompt notice of any order,
judgment or decree in excess of $10,000,000 having been entered against the
Parent, the Borrower, any Subsidiary or any other Loan Party or any of their
respective properties or assets;

56


--------------------------------------------------------------------------------


(k)                                  Notice of Violations of Law.  Prompt notice
if the Parent, the Borrower, any Subsidiary or any other Loan Party shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

(l)                                     Material Subsidiary.  Prompt notice of
any Person becoming a Material Subsidiary;

(m)                               Material Asset Sales.  Prompt notice of the
sale, transfer or other disposition of any material assets of the Parent, the
Borrower, any Subsidiary or any other Loan Party to any Person other than the
Parent, the Borrower, any Subsidiary or any other Loan Party;

(n)                                 Patriot Act Information.  From time to time
and promptly upon each request, information identifying the Borrower as a Lender
may request in order to comply with the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001));

(o)                                 Material Contracts.  Promptly upon entering
into any Material Contract after the Agreement Date, a copy to the Agent of such
Material Contract;

(p)                                 Reckson Limitation Termination Event. 
Promptly upon the occurrence thereof, notice of the occurrence of any of the
events described in the definition of the term “Reckson Limitation Termination
Event”, together with such evidence as the Agent may reasonably request to
establish the occurrence of such event.

(q)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower or any of its Subsidiaries as the Agent or any Lender
may reasonably request.


SECTION 8.5.  ELECTRONIC DELIVERY.

Documents required to be delivered pursuant to Section 8.1., 8.2. or 8.4.(b) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Parent posts such documents, or provides a link thereto, on the Parent’s
website; or (b) on which such documents are posted on the Parent’s behalf on an
internet or intranet website, if any, to which each Lender and the Agent have
access (whether a commercial, third-party website or whether sponsored by the
Agent); provided that: (i) the Parent shall deliver paper copies of such
documents to the Agent or any Lender that requests the Parent to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Agent or such Lender and (ii) the Parent shall notify the Agent and each
Lender of the posting of any such documents and provide to the Agent by
electronic mail electronic versions of such documents. Any document required to
be delivered pursuant to any of the other provisions of this Article VIII. which
is suitable for delivery in electronic format, may be delivered to the Agent in
such format pursuant to procedures approved by the Agent and if so delivered,
shall be deemed to have been delivered on the date such document is delivered to
the Agent pursuant to such procedures; provided that the Parent shall deliver
paper copies of any such document to the

57


--------------------------------------------------------------------------------


Agent upon the Agent’s request.  Promptly upon the Agent’s receipt of any such
document, the Agent shall forward a copy thereof, in the form received, to each
Lender pursuant to procedures approved by the Agent.  Notwithstanding anything
contained herein, in every instance the Parent shall be required to provide
paper copies of the certificate required by Section 8.3. to the Agent.  The
Agent shall have no obligation to any of the other parties hereto to request the
delivery of, or to maintain copies of, the documents referred to above.


ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., each of the Parent and the Borrower,
as applicable, shall comply with the following covenants:


SECTION 9.1.  FINANCIAL COVENANTS.

The Parent shall not permit:

(a)                                  Maximum Leverage Ratio.  The ratio of
(i) Total Indebtedness to (ii) Total Asset Value, to exceed 0.65 to 1.00 at any
time.

(b)                                 Maximum Senior Leverage Ratio.  The ratio of
(i) Senior Indebtedness to (ii) Total Asset Value, to exceed 0.60 to 1.00 at any
time.

(c)                                  Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA for the period of four consecutive fiscal quarters
of the Parent most recently ending to (ii) Fixed Charges for such period, to be
less than 1.50 to 1.00 at any time.

(d)                                 Maximum Secured Indebtedness Ratio.  The
ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Total Asset Value, to exceed 0.40 to 1.00 at any
time.

(e)                                  Minimum Unencumbered Leverage Ratio.  The
ratio of (i) Unencumbered Asset Value to (ii) Unsecured Indebtedness of the
Parent and its Subsidiaries determined on a consolidated basis, to be less than
1.54 to 1.00 at any time.

(f)                                    Minimum Senior Unencumbered Leverage
Ratio.  The ratio of (i) Unencumbered Asset Value to (ii) Senior Unsecured
Indebtedness of the Parent and its Subsidiaries determined on a consolidated
basis, to be less than 1.67 to 1.00 at any time.

(g)                                 Minimum Unencumbered Interest Coverage
Ratio.  The ratio of (i) Unencumbered Adjusted NOI for the period of four
consecutive fiscal quarters of the Parent most recently ending to (ii) Unsecured
Interest Expense for such period, to be less than 2.00 to 1.00 at any time.

(h)                                 Minimum Unencumbered Asset Value.  The
Unencumbered Asset Value attributable to Eligible Properties to be less than
$600,000,000 at any time.  Until the occurrence

58


--------------------------------------------------------------------------------


of the Reckson Limitation Termination Event, Eligible Properties owned by any
Reckson Party shall be disregarded when determining compliance with this
subsection.

(i)                                     Minimum Number of Eligible Properties. 
The number of Eligible Properties to be less than 5 at any time.  Until the
occurrence of the Reckson Limitation Termination Event, Eligible Properties
owned by any Reckson Party shall be disregarded when determining compliance with
this subsection.

(j)                                     Maximum Unconsolidated Leverage Ratio. 
The ratio of (i) Indebtedness of Unconsolidated Affiliates to
(ii) Unconsolidated Asset Value, to exceed 0.72 to 1.00 at any time.

(k)                                  Minimum Net Worth.  Tangible Net Worth at
any time to be less than (i) $1,000,000,000 plus (ii) 75% of the Net Proceeds of
all Equity Issuances effected by the Parent, the Borrower or any Subsidiary
after June 30, 2005 (other than Equity Issuances to the Parent, the Borrower or
any Subsidiary).

(l)                                     Minimum Aggregate Occupancy Rate.  The
aggregate Occupancy Rate for all Eligible Properties and Identified Properties
to be less than 85% at any time.


SECTION 9.2.  RESTRICTED PAYMENTS.

The Parent shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment; provided, however, that the Parent and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:

(a)                                  the Borrower may declare and pay cash
dividends to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the greater of (i) the amount required to be distributed for the
Parent to remain in compliance with Section 7.13. or (ii) 95.0% of Funds From
Operations;

(b)                                 the Borrower may declare and pay cash
distributions of capital gains to the Parent and other holders of partnership
interests in the Borrower to the extent necessary for the Parent to make, and
the Parent may make, cash distributions to its shareholders of capital gains
resulting from gains from certain asset sales to the extent necessary to avoid
payment of taxes on such asset sales imposed under Sections 857(b)(3) and 4981
of the Internal Revenue Code;

(c)                                  the Parent, the Borrower or any Subsidiary
may acquire the Equity Interests of a Subsidiary that is not a Wholly Owned
Subsidiary;

(d)                                 a Subsidiary that is not a Wholly Owned
Subsidiary may make cash distributions to holders of Equity Interests issued by
such Subsidiary; and

(e)                                  Subsidiaries may pay Restricted Payments to
the Parent, the Borrower or any other Subsidiary.

59


--------------------------------------------------------------------------------


Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Borrower may only declare and make cash
distributions to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year to the extent necessary for the Parent
to distribute, and the Parent may so distribute, an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 7.13.  If a Default or Event of Default specified in Section 10.1.(a),
Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), the Parent shall not, and
shall not permit any Subsidiary to, make any Restricted Payments to any Person
other than to the Parent or any Subsidiary.


SECTION 9.3.  INDEBTEDNESS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in respect thereof, or immediately
thereafter and after giving effect thereto, a Default or Event of Default is or
would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.


SECTION 9.4. CERTAIN PERMITTED INVESTMENTS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
make any Investment in or otherwise own the following items which would cause
the aggregate value of such holdings of the Parent, the Borrower and such other
Subsidiaries to exceed the applicable limits set forth below:

(a)                                  Investments in Unconsolidated Affiliates
and other Persons that are not Subsidiaries, such that the aggregate value of
such Investments determined in accordance with GAAP exceeds 30.0% of Total Asset
Value at any time;

(b)                                 Structured Finance Investments, such that
the aggregate book value of all such Structured Finance Investments exceeds
15.0% of Total Asset Value at any time;

(c)                                  real property under construction such that
the aggregate Construction Budget for all such real property exceeds 10.0% of
Total Asset Value at any time;

(d)                                 Properties that are developed but that are
not office properties, such that the value (based on the lower of cost or market
price determined in accordance with GAAP) of all such Properties exceeds 10.0%
of Total Asset Value at any time; and

(e)                                  other Investments not otherwise permitted
under Section 9.5., such that the value of all such Investments exceeds 10.0% of
Total Asset Value.

60


--------------------------------------------------------------------------------


In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (a) through (e) shall
not exceed 40.0% of Total Asset Value at any time.


SECTION 9.5.  INVESTMENTS GENERALLY.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

(a)                                  Investments in Subsidiaries in existence on
the Agreement Date and disclosed on Part I of Schedule 6.1.(b);

(b)                                 Investments to acquire Equity Interests of a
Subsidiary or any other Person who after giving effect to such acquisition would
be a Subsidiary, so long as in each case immediately prior to such Investment,
and after giving effect thereto, no Default or Event of Default is or would be
in existence;

(c)                                  Investments permitted under Section 9.4.;

(d)                                 Investments in Cash Equivalents;

(e)                                  intercompany Indebtedness among the
Borrower and its Wholly Owned Subsidiaries provided that such Indebtedness is
permitted by the terms of Section 9.3.;

(f)                                    loans and advances to officers and
employees for moving, entertainment, travel and other similar expenses in the
ordinary course of business consistent with past practices.


SECTION 9.6.  LIENS; NEGATIVE PLEDGES; OTHER MATTERS.

(a)                                  The Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, create, assume, or incur
any Lien (other than Permitted Liens) upon any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

(b)                                 The Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which the Parent, the Borrower
or such Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 9.3., (y) which Indebtedness is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on only the property securing such Indebtedness as of the date such agreement
was entered into; (ii) in an agreement relating to the sale of a Subsidiary or
assets pending such sale, provided that in any such case the Negative

61


--------------------------------------------------------------------------------


Pledge applies only to the Subsidiary or the assets that are the subject of such
sale; or (iii) the Existing Credit Agreements.

(c)                                  The Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any Subsidiary; (ii) pay any Indebtedness owed to the Parent, the Borrower or
any Subsidiary; (iii) make loans or advances to the Parent, the Borrower or any
Subsidiary; or (iv) transfer any of its property or assets to the Parent, the
Borrower or any Subsidiary.


SECTION 9.7.  MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER ARRANGEMENTS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:

(a)                                  any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Parent and the Borrower) so
long as immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence; notwithstanding the foregoing, any such Loan Party (other
than the Parent and the Borrower) may enter into a transaction of merger
pursuant to which such Loan Party is not the survivor of such merger only if
(i) the Borrower shall have given the Agent and the Lenders at least 10 Business
Days’ prior written notice of such merger, such notice to include a
certification to the effect that immediately after and after giving effect to
such action, no Default or Event of Default is or would be in existence; (ii) if
the survivor entity is a Material Subsidiary within 5 Business Days of
consummation of such merger, the survivor entity (if not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of such Loan Party’s Obligations under the Loan Documents to which it
is a party; (iii) within 30 days of consummation of such merger, the survivor
entity delivers to the Agent the following: (A) if the survivor entity is a
Material Subsidiary, items of the type referred to in Sections 5.1.(a)(v)
through (viii) with respect to the survivor entity as in effect after
consummation of such merger (if not previously delivered to the Agent and still
in effect), (B) copies of all documents entered into by such Loan Party or the
survivor entity to effectuate the consummation of such merger, including, but
not limited to, articles of merger and the plan of merger, (C) copies, certified
by the Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

62


--------------------------------------------------------------------------------


(b)                                 the Parent, the Borrower, its other
Subsidiaries and the other Loan Parties may lease and sublease their respective
assets, as lessor or sublessor (as the case may be), in the ordinary course of
their business;

(c)                                  a Person may merge with and into the Parent
or the Borrower so long as (i) the Parent or the Borrower is the survivor of
such merger, (ii) immediately prior to such merger, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, and (iii) the Borrower shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger, such notice to
include a certification as to the matters described in the immediately preceding
clause (ii) (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower or a Subsidiary (other
than the Borrower) with and into the Parent);

(d)                                 the Parent, the Borrower and each Subsidiary
may sell, transfer, lease or dispose of assets among themselves.


SECTION 9.8.  FISCAL YEAR.

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.


SECTION 9.9.  MODIFICATIONS TO MATERIAL CONTRACTS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.


SECTION 9.10.  MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.


SECTION 9.11.  TRANSACTIONS WITH AFFILIATES.

The Parent and the Borrower shall not, and shall not permit any of its
Subsidiaries or any other Loan Party to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (other than a Loan Party),
except transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Parent, the Borrower or any of its other
Subsidiaries and upon fair and reasonable terms which are no less favorable to
the Parent, the Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

63


--------------------------------------------------------------------------------



SECTION 9.12.  ERISA EXEMPTIONS.

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.


SECTION 9.13.  RECKSON LIMITATIONS.

(a)                                  Generally.  Notwithstanding anything to the
contrary contained in this Agreement but subject to the immediately following
subsection (b), until the occurrence of the Reckson Limitation Termination
Event:

(i)                                     the Parent and the Borrower shall not,
and shall not permit any Subsidiary or any other Person to, make any Investment
in any Reckson Party;

(ii)                                  the Parent shall not permit any Reckson
Party to acquire any asset (whether by means of a direct purchase, merger or
otherwise); and

(iii)                               the Parent shall not permit any Reckson
Party to (x) convey, sell, lease, sublease, transfer or otherwise dispose of any
Property (other than leases and subleases of Properties in the ordinary course
of business) that is not subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (d) of the definition of Permitted Liens)
and is not subject to a Negative Pledge (such a Property being an “Unencumbered
Property”), (y) incur, assume, or otherwise become obligated in respect of any
Indebtedness secured by a Lien on any Unencumbered Property owned or leased by a
Reckson Party or on any of the Parent’s direct or indirect ownership interest in
such Reckson Party or (z) refinance any Indebtedness in respect of which any
Reckson Party is obligated, unless in the case of any of the preceding clauses
(x) through (z), all Net Cash Proceeds payable to or for the account of any
Reckson Party are paid, or immediately distributed by a Reckson Party, to the
Parent or the Borrower; provided, however, Net Cash Proceeds shall not be
required to be paid to, or distributed to, the Parent or the Borrower to the
extent, and only to the extent, such distribution would result in a Default or
Event of Default (as each such term is defined in a Reckson Note Document).

Notwithstanding the foregoing, the Parent may permit (x) the Equity Interests of
the Subsidiary that holds the note evidencing the loan made to the respective
EATs to finance the acquisition of the Eligible 1031 Properties known as 810
7th Avenue, New York, New York and 1185 Avenue of the Americas, New York, New
York and (y) title to such Eligible 1031 Properties to be held by a Reckson
Subsidiary.

(b)                                 Elimination of Limitations.  Upon the
occurrence of the Reckson Limitation Termination Event and at all times
thereafter, the limitations of the immediately preceding subsection (a) shall
cease to apply and shall be of no further force or effect.

64


--------------------------------------------------------------------------------



ARTICLE X. DEFAULT


SECTION 10.1.  EVENTS OF DEFAULT.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)                                  Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans.

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

(c)                                  Default in Performance.  (i) The Borrower
or the Parent shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 5.3., Section 8.4.(i) or Article IX. or (ii) the
Parent, the Borrower or any other Loan Party shall fail to perform or observe
any term, covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party and not otherwise mentioned in this
Section and in the case of this clause (ii) only such failure shall continue for
a period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower, the Parent or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Borrower or the Parent has
received written notice of such failure from the Agent.

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of any Loan Party to the Agent or any Lender,
shall at any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.

(e)                                  Indebtedness Cross-Default; Derivatives
Contracts.

(i)                                     The Parent, the Borrower, any other
Subsidiary or any other Loan Party shall fail to pay when due and payable,
within any applicable grace or cure period, the principal of, or interest on,
any Indebtedness (other than the Loans) having an aggregate outstanding
principal amount of $50,000,000 or more (“Material Indebtedness”); or

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or

65


--------------------------------------------------------------------------------


(y) any Material Indebtedness shall have been required to be prepaid or
repurchased prior to the stated maturity thereof;

(iii)                               any other event shall have occurred and be
continuing which permits any holder or holders of Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity,
and all applicable grace or cure periods shall have expired; or

(iv)                              there occurs under any Derivatives Contract an
Early Termination Date (as defined in such Derivatives Contract) resulting from
(A) any event of default under such Derivatives Contract as to which any Loan
Party is the Defaulting Party (as defined in such Derivatives Contract) or
(B) any Termination Event (as so defined) under such Derivatives Contract as to
which any Loan Party is an Affected Party (as so defined) and, in either event,
the Derivatives Termination Value owed by any Loan Party as a result thereof is
$50,000,000 or more and such Loan Party shall fail to pay such Derivatives
Termination Value as and when due.

(f)                                    Voluntary Bankruptcy Proceeding.  The
Parent, the Borrower, any other Loan Party or any Significant Subsidiary shall: 
(i) commence a voluntary case under the Bankruptcy Code of 1978, as amended, or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; or (vii) take any action indicating its consent to, approval of or
acquiescence in any of the foregoing.

(g)                                 Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Parent, the Borrower, any
other Loan Party or any Significant Subsidiary in any court of competent
jurisdiction seeking:  (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against the Parent, the
Borrower, such Significant Subsidiary or such other Loan Party (including, but
not limited to, an order for relief under such Bankruptcy Code or such other
federal bankruptcy laws) shall be entered.

66


--------------------------------------------------------------------------------


(h)                                 Litigation; Enforceability.  The Parent, the
Borrower or any other Loan Party shall disavow, revoke or terminate (or attempt
to terminate) any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of this Agreement, any
Note or any other Loan Document or this Agreement, any Note, the Guaranty or any
other Loan Document shall cease to be in full force and effect (except as a
result of the express terms thereof).

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against the Parent, the
Borrower, any Significant Subsidiary or any other Loan Party, by any court or
other tribunal and (i) such judgment or order shall continue for a period of 30
days without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such outstanding judgments or orders
entered against the Parent, the Borrower, such Subsidiaries and such other Loan
Parties, $50,000,000 or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

(j)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Parent, the Borrower, any Significant Subsidiary or any other Loan Party
which exceeds, individually or together with all other such warrants, writs,
executions and processes, $50,000,000 in amount and such warrant, writ,
execution or process shall not be discharged, vacated, stayed or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Agent pursuant to which the issuer of
such bond subordinates its right of reimbursement, contribution or subrogation
to the Obligations and waives or subordinates any Lien it may have on the assets
of any Loan Party.

(k)                                  ERISA.  Any member of the ERISA Group shall
fail to pay when due an amount or amounts aggregating in excess of $20,000,000
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Liabilities in
excess of $20,000,000 shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $20,000,000; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan must be terminated; or there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $20,000,000.

(l)                                     Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

67


--------------------------------------------------------------------------------


(m)                               Change of Control/Change in Management.

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 25% of the total
voting power of the then outstanding voting stock of the Parent;

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute two-thirds of the Board of
Directors of the Parent then in office; or

(iii)                               The Parent or a Wholly Owned Subsidiary of
the Parent shall cease to be the sole general partner of the Borrower or shall
cease to have the sole and exclusive power to exercise all management and
control over the Borrower.


SECTION 10.2.  REMEDIES UPON EVENT OF DEFAULT.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)                                  Acceleration; Termination of Facilities.

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Section 10.1.(f) or 10.1.(g), (i) the principal
of, and all accrued interest on, the Loans and the Notes at the time outstanding
and (ii) all of the other Obligations of the Borrower, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower.

(ii)                                  Optional.  If any other Event of Default
shall exist, the Agent shall, at the direction of the Requisite Lenders declare
(1) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding and (2) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.

68


--------------------------------------------------------------------------------


(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.


SECTION 10.3.  ALLOCATION OF PROCEEDS.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

(a)                                  amounts due the Agent in respect of fees
and expenses due under Section 12.2.;

(b)                                 amounts due the Lenders in respect of fees
and expenses due under Section 12.2., pro rata in the amount then due each
Lender;

(c)                                  payments of interest on all Loans, to be
applied for the ratable benefit of the Lenders;

(d)                                 payments of principal of all Loans, to be
applied for the ratable benefit of the Lenders;

(e)                                  amounts due the Agent and the Lenders
pursuant to Sections 11.7. and 12.9.;

(f)                                    payment of all other Obligations and
other amounts due and owing by the Borrower and the other Loan Parties under any
of the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

(g)                                 any amount remaining after application as
provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.


SECTION 10.4.  PERFORMANCE BY AGENT.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, with the consent of the Requisite
Lenders, after notice to

69


--------------------------------------------------------------------------------


the Borrower, perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein.  In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post-Default Rate from the date of such expenditure until paid. 
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.


SECTION 10.5.  RIGHTS CUMULATIVE.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


SECTION 10.6.  RESCISSION OF ACCELERATION BY REQUISITE LENDERS.

If at any time after acceleration of the maturity of the Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Obligations which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall be remedied or waived to the satisfaction of the Requisite
Lenders, then by written notice to the Borrower, the Requisite Lenders may
elect, in the sole discretion of such Requisite Lenders, to rescind and annul
the acceleration and its consequences; but such action shall not affect any
subsequent Default or Event of Default or impair any right or remedy consequent
thereon.  The provisions of the preceding sentence (a) are intended merely to
bind the Lenders to a decision which may be made at the election of the
Requisite Lenders, (b) are not intended to benefit the Borrower and (c) do not
give the Borrower or any other Loan Party the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are satisfied.


ARTICLE XI. THE AGENT


SECTION 11.1.  AUTHORIZATION AND ACTION.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing or anything
else set forth in this Agreement, each Lender authorizes and directs the Agent
to enter into the Loan Documents for the benefit of the Lenders.  Each Lender
hereby agrees that, except as otherwise set forth herein, any action taken by
the Requisite Lenders in

70


--------------------------------------------------------------------------------


accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein.  At the request of a Lender, the Agent will forward to such Lender
copies or, where appropriate, originals of the documents delivered to the Agent
pursuant to this Agreement or the other Loan Documents.  The Agent will also
furnish to any Lender, upon the request of such Lender, a copy of any
certificate or notice furnished to the Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.


SECTION 11.2.  AGENT’S RELIANCE, ETC.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Parent, the Borrower or other Persons (except for the delivery to it of any
certificate or document specifically required to be delivered to it pursuant to

71


--------------------------------------------------------------------------------


Section 5.1.) or inspect the property, books or records of the Parent, the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.


SECTION 11.3.  NOTICE OF DEFAULTS.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.


SECTION 11.4.  WACHOVIA AS LENDER.

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity.  Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Parent, the Borrower, any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders.  Further, the Agent and any affiliate may
accept fees and other consideration from the Loan Parties for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders.  The Lenders acknowledge that, pursuant to such
activities, Wachovia or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.


SECTION 11.5.  APPROVALS OF LENDERS.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral

72


--------------------------------------------------------------------------------


information provided to the Agent by the Parent or the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Agent’s
recommended course of action or determination in respect thereof.  Each Lender
shall reply promptly, but in any event within 10 Business Days (or such lesser
or greater period as may be specifically required under the Loan Documents) of
receipt of such communication.  Except as otherwise provided in this Agreement,
unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the applicable
time period for reply, such Lender shall be deemed to have conclusively approved
of or consented to such recommendation or determination.


SECTION 11.6.  LENDER CREDIT DECISION, ETC.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Parent, the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Agent hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Agent to any Lender.  Each
Lender acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Agent, any other Lender or counsel
to the Agent, or any of their respective officers, directors, employees and
agents, and based on the financial statements of the Parent, the Borrower, the
Subsidiaries or any other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the Subsidiaries and other Persons, its review
of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, any other Lender or
counsel to the Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent under this Agreement or any of the other Loan Documents,
the Agent shall have no duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Parent, the Borrower,
any other Loan Party or any other Affiliate thereof which may come into
possession of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates.  Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.


SECTION 11.7.  INDEMNIFICATION OF AGENT.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities,

73


--------------------------------------------------------------------------------


obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses, or disbursements of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted against
the Agent (in its capacity as Agent but not as a Lender) in any way relating to
or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Agent’s gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, non-appealable judgment or if the Agent
fails to follow the written direction of the Requisite Lenders (or all of the
Lenders if expressly required hereunder) unless such failure results from the
Agent following the advice of counsel to the Agent of which advice the Lenders
have received notice.  Without limiting the generality of the foregoing but
subject to the preceding proviso, each Lender agrees to reimburse the Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees of the counsel(s) of
the Agent’s own choosing) incurred by the Agent in connection with the
preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including reasonable counsel fees) shall be
advanced by the Lenders on the request of the Agent notwithstanding any claim or
assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


SECTION 11.8.  SUCCESSOR AGENT.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower.  The Agent may be
removed as Agent under the Loan Documents for good cause by the Requisite
Lenders (determined exclusive of the Lender then acting as Agent) upon 30-days’
prior written notice to the Agent.  Upon any such resignation or removal, the
Requisite Lenders (other than the Lender then acting as Agent, in the case of
the removal of the Agent under the immediately preceding sentence) shall have
the right to appoint a successor Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and its affiliates
as a successor Agent).  If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the resigning Agent’s giving of notice of
resignation or the Lenders’ removal of the resigning Agent, then the resigning
or removed Agent may, on behalf of

74


--------------------------------------------------------------------------------


the Lenders, appoint a successor Agent, which shall be a Lender, if any Lender
shall be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations under the Loan Documents. 
After any Agent’s resignation or removal hereunder as Agent, the provisions of
this Article XI. shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under the Loan Documents.


SECTION 11.9.  TITLED AGENTS.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders.  The titles of “Lead Arranger”,
“Co-Syndication Agent” and “Co-Documentation Agent” are solely honorific and
imply no fiduciary responsibility on the part of the Titled Agents to the Agent,
the Borrower or any Lender and the use of such titles does not impose on the
Titled Agents any duties or obligations greater than those of any other Lender
or entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.


ARTICLE XII. MISCELLANEOUS


SECTION 12.1.  NOTICES.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

SL Green Operating Partnership, L.P.

 

 

 

420 Lexington Avenue

 

 



New York, New York 10170

 

 

 

Attn: Chief Financial Officer

 

 

 

Telephone:

(212) 594-2700

 

 

 

Telecopy:

(212) 216-1785

 

 

 

with copies to:

SL Green Operating Partnership, L.P.

 

 

 

420 Lexington Avenue

 

 



New York, New York 10170

 

 

 

Attn: General Counsel

 

 

 

Telephone:

(212) 594-2700

 

 

 

Telecopy:

(212) 216-1785

 

 

 

75


--------------------------------------------------------------------------------




and to

 

 

 

 

 

 



Greenberg Traurig, L.L.P.

 

 

 

200 Park Avenue

 

 

 

New York, New York 10166

 

 

 

Attn: Robert J. Ivanhoe, Esq.

 

 

 

Telephone:

(212) 801-9333

 

 

 

Telecopy:

(212) 801-6400

 

 

 

If to the Agent:

Wachovia Bank, National Association

 

 

 

301 S. College Street, NC 0172

 

 

 

Charlotte, North Carolina 28288

 

 

 

Attn: Rex E. Rudy

 

 

 

Telephone:

(704) 383-6506

 

 

 

Telecopy:

(704) 383-6205

 

 

 

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section.  All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered.  Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received. 
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.


SECTION 12.2.  EXPENSES.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), the consummation of the transactions contemplated thereby,
and the initial syndication of the Term Loans by the Lead Arranger, including
the reasonable fees and disbursements of counsel to the Agent and costs and
expenses in connection with the use of IntraLinks, Inc., SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Agent

76


--------------------------------------------------------------------------------


and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1.(f) or 10.1.(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrower and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.


SECTION 12.3.  SETOFF.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender and each of their respective
affiliates, at any time while an Event of Default exists, without prior notice
to the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or an affiliate of a Lender subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, which consent shall not be unreasonably withheld or delayed, to set
off and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
obligations shall be contingent or unmatured.


SECTION 12.4.  LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD
BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN
DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE

77


--------------------------------------------------------------------------------


COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b)           EACH OF THE PARENT, THE BORROWER, THE AGENT AND EACH LENDER HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
THE PARENT, THE BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE PARENT, THE BORROWER AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS
OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OF
THIS AGREEMENT.


SECTION 12.5.  SUCCESSORS AND ASSIGNS.

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their

78


--------------------------------------------------------------------------------


respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (e) and, to the extent
expressly contemplated hereby, the affiliates and the partners, directors,
officers, employees, agents and advisors of the Agent and the Lenders and of
their respective affiliates) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees (an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Term Loan at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)            Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B)           in any case not described in the immediately preceding
subsection (A), the aggregate outstanding principal balance of the Term Loan of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as
of the Trade Date) shall not be less than $1,000,000, unless the Agent otherwise
consents (such consent not to be unreasonably withheld or delayed).

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not
already a Lender hereunder.

(iv)          Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 for each assignment, and the assignee,
if it is not a Lender, shall deliver to the Agent an administrative
questionnaire in the form customarily required by the Agent.

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

79


--------------------------------------------------------------------------------


Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance made in accordance with this
Section, the assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 12.2. and 12.9. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 12.10.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with the immediately following subsection (d).  The assigning Lender,
the Agent and the Borrower shall make appropriate arrangements so that new Notes
are issued to the Assignee and such assigning Lender, as appropriate.

(c)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amounts of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document described in Section 12.6.(b) that adversely
affects such Participant.  Subject to the immediately following subsection (e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.12., 4.1., 4.4.to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to

80


--------------------------------------------------------------------------------


paragraph (b) of this Section.  Upon request from the Agent (or from the
Borrower through the Agent), a Lender shall notify the Agent and the Borrower of
the sale of any participation hereunder.

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.12., 4.1. and 4.4. than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as though
it were a Lender.

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


SECTION 12.6.  AMENDMENTS.

(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by the Borrower or any other Loan Party of any terms of this Agreement or such
other Loan Document or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto).

(b)           Notwithstanding the foregoing, without the prior written consent
of each Lender adversely affected thereby, no amendment, waiver or consent shall
do any of the following:

(i)            subject the Lenders to any additional obligations;

(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;

81


--------------------------------------------------------------------------------


(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof;

(iv)          modify the definition of the term “Termination Date” except as
contemplated under Section 2.9. or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due);

(v)           amend or otherwise modify the provisions of Section 3.2.;

(vi)          modify the definition of the term “Requisite Lenders” or otherwise
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section 12.6. if
such modification would have such effect;

(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12.(b)) or release the Borrower
from its obligations under this Agreement and the other Loan Documents; or

(viii)        increase the number of Interest Periods permitted with respect to
Loans under Section 2.3.

(c)           No amendment, waiver or consent, unless in writing and signed by
the Agent, in such capacity, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.

(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 11.5., no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by any Loan Party or any other Person subsequent to the occurrence
of such Event of Default.  Except as otherwise explicitly provided for herein or
in any other Loan Document, no notice to or demand upon any Loan Party shall
entitle such Loan Party to any other or further notice or demand in similar or
other circumstances.


SECTION 12.7.  NONLIABILITY OF AGENT AND LENDERS.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender.  Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or the Parent and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender,

82


--------------------------------------------------------------------------------


the Borrower, any Subsidiary or any other Loan Party.  Neither the Agent nor any
Lender undertakes any responsibility to the Borrower or the Parent to review or
inform the Borrower or the Parent of any matter in connection with any phase of
the business or operations of the Borrower or the Parent.  The Borrower
acknowledges and agrees that it has not relied on the Agent, any Lender or any
of their respective legal counsel for any tax advice relating to the transaction
contemplated by this Agreement and the other Loan Documents.


SECTION 12.8.  CONFIDENTIALITY.

The Agent and each Lender shall use reasonable efforts to assure that
information about the Parent, the Borrower, the other Loan Parties and other
Subsidiaries, and the Properties thereof and their operations, affairs and
financial condition, not generally disclosed to the public, which is furnished
to the Agent or any Lender pursuant to the provisions of this Agreement or any
other Loan Document, is used only for the purposes of this Agreement and the
other Loan Documents and shall not be divulged to any Person other than the
Agent, the Lenders, and their respective agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan
Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure: (a) to any of their respective affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any potential or actual Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Loan or participations therein as permitted hereunder (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings or as otherwise required by Applicable Law; (d) to the Agent’s
or such Lender’s independent auditors and other professional advisors (provided
they shall be notified of the confidential nature of the information); (e) after
the happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; (f) upon Borrower’s prior
consent (which consent shall not be unreasonably withheld), to any contractual
counter-parties to any swap or similar hedging agreement or to any rating
agency; and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate. 
Notwithstanding the foregoing, the Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Agent or such Lender or in accordance with the regulatory compliance
policy of the Agent or such Lender.


SECTION 12.9.  INDEMNIFICATION.

(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Agent, each of the Lenders, any affiliate of the Agent or any
Lender, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, damages, liabilities, deficiencies, judgments
or

83


--------------------------------------------------------------------------------


reasonable expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12., 4.1. or 4.4. or expressly excluded from
the coverage of such Section 3.12., 4.1. or 4.4.) incurred by an Indemnified
Party in connection with, arising out of, or by reason of, any suit, cause of
action, claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans; (iii) any actual or proposed use by the Borrower of the proceeds of the
Loans; (iv) the Agent’s or any Lender’s entering into this Agreement; (v) the
fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the Subsidiaries; (vii) the fact that
the Agent and the Lenders are material creditors of the Borrower and are alleged
to influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Agent or the Lenders may have
under this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Agent or any Lender as a result of conduct of the Borrower, any other Loan
Party or any Subsidiary that violates a sanction enforced by the OFAC; or
(x) any violation or non-compliance by the Parent, the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws, whether or not such Indemnity
Proceeding relates in any way to a New York Mortgage; provided, however, that
the Borrower shall not be obligated to indemnify any Indemnified Party for
(A) any acts or omissions of such Indemnified Party in connection with matters
described in this subsection to the extent arising from the gross negligence or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment or (B) Indemnified
Costs to the extent arising directly out of or resulting directly from claims of
one or more Indemnified Parties against another Indemnified Party.

(b)           The Borrower’s indemnification obligations under this Section
12.9. shall apply to all Indemnity Proceedings arising out of, or related to,
the foregoing whether or not an Indemnified Party is a named party in such
Indemnity Proceeding.  In this regard, this indemnification shall cover all
Indemnified Costs of any Indemnified Party in connection with any deposition of
any Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any

84


--------------------------------------------------------------------------------


Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall notify the Borrower of the commencement of any Indemnity Proceeding;
provided, however, that the failure to so notify the Borrower shall not relieve
the Borrower from any liability that it may have to such Indemnified Party
pursuant to this Section 12.9.

(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.

(d)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(e)           If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

(f)            The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.


SECTION 12.10.  TERMINATION; SURVIVAL.

At such time as all Loans and all other Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full, this Agreement shall terminate.  The indemnities to which the
Agent and the Lenders are entitled under the provisions of Sections 3.12., 4.1.,
4.4., 11.7., 12.2. and 12.9. and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 12.4., shall continue in
full force and effect and shall protect the Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well

85


--------------------------------------------------------------------------------


as before and (ii) at all times after any such party ceases to be a party to
this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.


SECTION 12.11.  SEVERABILITY OF PROVISIONS.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.


SECTION 12.12.  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


SECTION 12.13.  PATRIOT ACT.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.


SECTION 12.14.  COUNTERPARTS.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.


SECTION 12.15.  OBLIGATIONS WITH RESPECT TO LOAN PARTIES.

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.


SECTION 12.16.  LIMITATION OF LIABILITY.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and each of the Parent and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Parent or the Borrower in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this

86


--------------------------------------------------------------------------------


Agreement or any of the other Loan Documents.  Each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue the Agent or any Lender
or any of the Agent’s or any Lender’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or financed hereby.


SECTION 12.17.  ENTIRE AGREEMENT.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto.  There are no
oral agreements among the parties hereto.


SECTION 12.18.  CONSTRUCTION.

The Parent, the Borrower, the Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Parent, the Borrower, the Agent
and each Lender.

[Signatures on Following Pages]

87


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[Signatures Continued on Next Page]

88


--------------------------------------------------------------------------------


[Signature Page to Credit Agreement with SL Green Operating Partnership, L.P.]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Commitment Amount:

 

 

 

 

$

 

 

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

Wachovia Bank, National Association

 

301 S. College Street, NC0172

 

Charlotte, North Carolina 28288

 

Attention: Rex E. Rudy

 

Telephone:

(704) 383-6506

 

Telecopier:

(704) 383-6205

 

[Signatures Continued on Next Page]

89


--------------------------------------------------------------------------------


[Signature Page to Credit Agreement with SL Green Operating Partnership, L.P.]

 

[LENDER]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commitment Amount:

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

Lending Office (all Types of Loans):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

 

 

Telephone:

 

 

 

 

 

Telecopy:

 

 

 

 

 

90


--------------------------------------------------------------------------------


EXECUTION COPY

 

CREDIT AGREEMENT

Dated as of January 24, 2007

by and among

SL GREEN OPERATING PARTNERSHIP, L.P.,

as Borrower

SL GREEN REALTY CORP.,

as Parent,

WACHOVIA CAPITAL MARKETS, LLC,

as Lead Arranger and Book

Manager,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Each of

KEYBANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

Each of

EUROHYPO AG, NEW YORK BRANCH,

and

ING REAL ESTATE FINANCE (USA) LLC,

as Co-Documentation Agents,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Article I. Definitions

 

1

 

 

 

 

Section 1.1. Definitions

 

1

 

Section 1.2. General; References to Times

 

26

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

 

27

 

 

 

 

Article II. Credit Facility

 

27

 

 

 

 

Section 2.1. Term Loan

 

27

 

Section 2.2. Rates and Payment of Interest on Loans

 

28

 

Section 2.3. Number of Interest Periods

 

29

 

Section 2.4. Repayment of Loans

 

29

 

Section 2.5. Prepayments

 

29

 

Section 2.6. Continuation

 

29

 

Section 2.7. Conversion

 

30

 

Section 2.8. Notes

 

30

 

Section 2.9. Extension of Termination Date

 

31

 

 

 

Article III. Payments, Fees and Other General Provisions

 

31

 

 

 

 

Section 3.1. Payments

 

31

 

Section 3.2. Pro Rata Treatment

 

32

 

Section 3.3. Sharing of Payments, Etc.

 

32

 

Section 3.4. Several Obligations

 

32

 

Section 3.5. Minimum Amounts

 

33

 

Section 3.6. Fees

 

33

 

Section 3.7. Computations

 

33

 

Section 3.8. Usury

 

33

 

Section 3.9. Agreement Regarding Interest and Charges

 

34

 

Section 3.10. Statements of Account

 

34

 

Section 3.11. Defaulting Lenders

 

34

 

Section 3.12. Taxes

 

35

 

 

 

Article IV. Yield Protection, Etc.

 

36

 

 

 

 

Section 4.1. Additional Costs; Capital Adequacy

 

36

 

Section 4.2. Suspension of LIBOR Loans

 

37

 

Section 4.3. Illegality

 

38

 

Section 4.4. Compensation

 

38

 

Section 4.5. Affected Lenders

 

38

 

Section 4.6. Treatment of Affected Loans

 

39

 

Section 4.7. Change of Lending Office

 

40

 

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

 

40

 

 

 

Article V. Conditions Precedent

 

40

 

 

 

 

Section 5.1. Initial Conditions Precedent

 

40

 

Section 5.2. Additional Conditions Precedent

 

42

 

Section 5.3. Condition Subsequent

 

43

 

i


--------------------------------------------------------------------------------


 

Article VI. Representations and Warranties

 

43

 

 

 

 

Section 6.1. Representations and Warranties

 

43

 

Section 6.2. Survival of Representations and Warranties, Etc.

 

49

 

 

 

Article VII. Affirmative Covenants

 

49

 

 

 

 

Section 7.1. Preservation of Existence and Similar Matters

 

50

 

Section 7.2. Compliance with Applicable Law and Material Contracts

 

50

 

Section 7.3. Maintenance of Property

 

50

 

Section 7.4. Conduct of Business

 

50

 

Section 7.5. Insurance

 

50

 

Section 7.6. Payment of Taxes and Claims

 

51

 

Section 7.7. Visits and Inspections

 

51

 

Section 7.8. Use of Proceeds

 

51

 

Section 7.9. Environmental Matters

 

52

 

Section 7.10. Books and Records

 

52

 

Section 7.11. Further Assurances

 

52

 

Section 7.12. New Guarantors

 

52

 

Section 7.13. REIT Status

 

53

 

Section 7.14. Exchange Listing

 

53

 

 

 

Article VIII. Information

 

54

 

 

 

 

Section 8.1. Quarterly Financial Statements

 

54

 

Section 8.2. Year-End Statements

 

54

 

Section 8.3. Compliance Certificate; Other Reports

 

54

 

Section 8.4. Other Information

 

55

 

Section 8.5. Electronic Delivery

 

57

 

 

 

Article IX. Negative Covenants

 

58

 

 

 

 

Section 9.1. Financial Covenants

 

58

 

Section 9.2. Restricted Payments

 

59

 

Section 9.3. Indebtedness

 

60

 

Section 9.4. Certain Permitted Investments

 

60

 

Section 9.5. Investments Generally

 

61

 

Section 9.6. Liens; Negative Pledges; Other Matters

 

61

 

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements

 

62

 

Section 9.8. Fiscal Year

 

63

 

Section 9.9. Modifications to Material Contracts

 

63

 

Section 9.10. Modifications of Organizational Documents

 

63

 

Section 9.11. Transactions with Affiliates

 

63

 

Section 9.12. ERISA Exemptions

 

64

 

Section 9.13. Reckson Limitations

 

64

 

 

 

Article X. Default

 

65

 

 

 

 

Section 10.1. Events of Default

 

65

 

Section 10.2. Remedies Upon Event of Default

 

68

 

Section 10.3. Allocation of Proceeds

 

69

 

ii


--------------------------------------------------------------------------------


 

Section 10.4. Performance by Agent

 

69

 

Section 10.5. Rights Cumulative

 

70

 

Section 10.6. Rescission of Acceleration by Requisite Lenders

 

70

 

 

 

Article XI. The Agent

 

70

 

 

 

 

Section 11.1. Authorization and Action

 

70

 

Section 11.2. Agent’s Reliance, Etc.

 

71

 

Section 11.3. Notice of Defaults

 

72

 

Section 11.4. Wachovia as Lender

 

72

 

Section 11.5. Approvals of Lenders

 

72

 

Section 11.6. Lender Credit Decision, Etc.

 

73

 

Section 11.7. Indemnification of Agent

 

73

 

Section 11.8. Successor Agent

 

74

 

Section 11.9. Titled Agents

 

75

 

 

 

Article XII. Miscellaneous

 

75

 

 

 

 

Section 12.1. Notices

 

75

 

Section 12.2. Expenses

 

76

 

Section 12.3. Setoff

 

77

 

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

 

77

 

Section 12.5. Successors and Assigns

 

78

 

Section 12.6. Amendments

 

81

 

Section 12.7. Nonliability of Agent and Lenders

 

82

 

Section 12.8. Confidentiality

 

83

 

Section 12.9. Indemnification

 

83

 

Section 12.10. Termination; Survival

 

85

 

Section 12.11. Severability of Provisions

 

86

 

Section 12.12. GOVERNING LAW

 

86

 

Section 12.13. Patriot Act

 

86

 

Section 12.14. Counterparts

 

86

 

Section 12.15. Obligations with Respect to Loan Parties

 

86

 

Section 12.16. Limitation of Liability

 

86

 

Section 12.17. Entire Agreement

 

87

 

Section 12.18. Construction

 

87

 

SCHEDULE 1.1.

 

List of Loan Parties

SCHEDULE 6.1.(b)

 

Ownership Structure – Part I: Subsidiaries; Part II: Unconsolidated Affiliates

SCHEDULE 6.1.(f)

 

Title to Properties; Liens – Part I: Properties; Part II: Liens

SCHEDULE 6.1.(g)

 

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

 

Material Contracts

SCHEDULE 6.1.(i)

 

Litigation

SCHEDULE 6.1.(y)

 

Eligible and Identified Assets and Structured Finance Investments

 

 

 

EXHIBIT A

 

Form of Assignment and Acceptance Agreement

EXHIBIT B

 

Form of Notice of Continuation

 

iii


--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Notice of Conversion

EXHIBIT D

 

Form of Guaranty

EXHIBIT E

 

Form of Note

EXHIBIT F

 

Form of Opinion of Counsel

EXHIBIT G

 

Form of Compliance Certificate

 

iv


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                  , 200  
(the “Agreement”) by and among                                            (the
“Assignor”),                                            (the “Assignee”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of January 24, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among SL Green Operating
Partnership, L.P. (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the
other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1.  Assignment.

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                 , 200   (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $              interest (such interest
being the “Assigned Commitment”) in and to the Assignor’s Commitment and all of
the other rights and obligations of the Assignor under the Credit Agreement, the
Assignor’s Term Note and the other Loan Documents (representing            % in
respect of the aggregate amount of all Lenders’ Commitments), including without
limitation, a principal amount of outstanding Term Loans equal to
$                 and all voting rights of the Assignor associated with the
Assigned Commitment, all rights to receive interest on such amount of the Term
Loan assigned and all facility and other Fees with respect to the Assigned
Commitment and other rights of the Assignor under the Credit Agreement and the
other Loan Documents with respect to the Assigned Commitment.  The Assignee,
subject to the terms and conditions hereof, hereby assumes all obligations of
the Assignor as a Lender with respect to the Assigned Commitment, which
obligations shall include, but shall not be limited to, the obligation to
indemnify the Agent as provided in the Credit Agreement (such obligations,
together with all other similar obligations more particularly set forth in the
Credit Agreement and the other Loan Documents, collectively, the “Assigned
Obligations”).  The Assignor shall have no further duties or obligations with

A-1


--------------------------------------------------------------------------------


respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party.  Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement.  The Assignee also acknowledges
that it will, independently and without reliance upon the Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Documents or
pursuant to any other obligation.  Except as expressly provided in the Credit
Agreement, the Agent shall have no duty or responsibility whatsoever, either
initially or on a continuing basis, to provide the Assignee with any credit or
other information with respect to the Borrower or any other Loan Party or to
notify the Assignee of any Default or Event of Default.  The Assignee has not
relied on the Agent as to any legal or factual matter in connection therewith or
in connection with the transactions contemplated thereunder.

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to

A-2


--------------------------------------------------------------------------------


$                   , and that the Assignor is not in default of its obligations
under the Credit Agreement; and (ii) the outstanding balance of Term Loans owing
to the Assignor (without reduction by any assignments thereof which have not yet
become effective) is $                   ; and (b) it is the legal and
beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered in connection therewith or pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) appoints and authorizes the Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note.  Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(b) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon

A-3


--------------------------------------------------------------------------------


recording and acknowledgment of this Agreement by the Agent, from and after the
Assignment Date, (i) the Assignee shall be a party to the Credit Agreement with
respect to the Assigned Commitment and have the rights and obligations of a
Lender thereunder to the extent of the Assigned Commitment and (ii) the Assignor
shall relinquish its rights (except as otherwise provided in Section 12.10. of
the Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned Commitment; provided, however, that if
the Assignor does not assign its entire interest under the Loan Documents, it
shall remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

[Signatures on Following Pages]

A-4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

ASSIGNOR:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Accepted as of the date first written above.

 

 

 

 

 

AGENT:

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

 

  ASSOCIATION, as Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

A-5


--------------------------------------------------------------------------------


SCHEDULE 1

Information Concerning the Assignee

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

 

 

 

Lending Office:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Telecopy No.:

 

 

 

 

 

 

 

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

A-6


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF NOTICE OF CONTINUATION

                      , 200  

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0166

Charlotte, North Carolina 28288-0166

Attn: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 24, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SL Green Operating Partnership, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent (the “Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

1.                                       The proposed date of such Continuation
is                          , 200   .

2.                                       The aggregate principal amount of Loans
subject to the requested Continuation is
$                                                .

3.                                       The portion of such principal amount
subject to such Continuation is
$                                                .

4.                                       The current Interest Period for each of
the Loans subject to such Continuation ends on                      , 200  .

5.                                       The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o

 

1 month

 

 

 

o

 

2 months

 

 

 

o

 

3 months

 

B-1


--------------------------------------------------------------------------------


 

 

 

o

 

6 months

 

 

 

o

 

7 days (with the approval of the Agent)

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

By: 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

B-2


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF NOTICE OF CONVERSION

                         , 200  

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0166

Charlotte, North Carolina 28288-0166

Attn: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 24, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SL Green Operating Partnership, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent (the “Agent”), and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

1.                                       The proposed date of such Conversion is
                         , 200   .

2.                                       The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

 

o

 

Base Rate Loans

 

 

 

o

 

LIBOR Loans

 

3.                                       The aggregate principal amount of Loans
subject to the requested Conversion is $                                      .

4.                                       The portion of such principal amount
subject to such Conversion is $                                      .

C-1


--------------------------------------------------------------------------------


5.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

[Check one box only]

o

Base Rate Loans

 

o

LIBOR Loans, each with an initial Interest Period for a duration of:

 

 

 

 

 

 

 

[Check one box only]

 

o

 

1 month

 

 

 

o

 

2 months

 

 

 

o

 

3 months

 

 

 

o

 

6 months

 

 

 

o

 

7 days (with the approval of the Agent)

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

By: 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

C-2


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF GUARANTY

THIS GUARANTY dated as of January 24, 2007, (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of
(a) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”)
for the Lenders under that certain Credit Agreement dated as of January 24, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SL Green Operating Partnership, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, each Guarantor is willing
to guarantee the Borrower’s obligations to the Agent and the Lenders on the
terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1.  Guaranty.  Subject to Section 30 in the case of a Reckson
Subsidiary, each Guarantor hereby absolutely, irrevocably and unconditionally
guaranties the due and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following
(collectively referred to as the “Guarantied Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any Lender or the Agent under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans, and the payment
of all interest, fees, charges, attorneys’ fees and other amounts payable to any
Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable

D-1


--------------------------------------------------------------------------------


attorneys’ fees and disbursements, that are incurred by the Lenders and the
Agent in the enforcement of any of the foregoing or any obligation of such
Guarantor hereunder; and (d) all other Obligations.

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders or the Agent shall be obligated
or required before enforcing this Guaranty against any Guarantor: (a)  to pursue
any right or remedy any of them may have against the Borrower, any other
Guarantor or any other Person or commence any suit or other proceeding against
the Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(c)           any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any

D-2


--------------------------------------------------------------------------------


subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the Agent
or the Lenders, regardless of what liabilities of the Borrower remain unpaid;

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Agent or any Lender;

(k)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person

D-3


--------------------------------------------------------------------------------


liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Guarantor or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Lenders shall elect.

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full.

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

Section 8.  Inability to Accelerate Loan.  If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent or any Lender for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guarantied Obligations, and the
Agent or such Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent or such Lender  with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the Agent or such Lender for the amounts so repaid or recovered to the
same extent as if such amount had never originally been paid to the Agent or
such Lender.

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall

D-4


--------------------------------------------------------------------------------


be paid to such Guarantor on account of or in respect of such subrogation rights
or other claims or causes of action, such Guarantor shall hold such amount in
trust for the benefit of the Agent and the Lenders and shall forthwith pay such
amount to the Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Agent as collateral security for any
Guarantied Obligations existing.

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent and the Lenders
such additional amount as will result in the receipt by the Agent and the
Lenders of the full amount payable hereunder had such deduction or withholding
not occurred or been required.

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
any of their respective affiliates, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Lender or an
affiliate of a Lender subject to receipt of the prior written consent of the
Agent exercised in its sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Lender,
or any affiliate of the Agent or such Lender, to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations.  If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent and the Lenders that in any Proceeding, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or

D-5


--------------------------------------------------------------------------------


unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) shall be determined
in any such Proceeding are referred to as the “Avoidance Provisions”. 
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Agent nor any of the Lenders shall have any duty whatsoever to
advise any Guarantor of information regarding such circumstances or risks.

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17.  WAIVER OF JURY TRIAL.

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN THE BOROUGH OF

D-6


--------------------------------------------------------------------------------


MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  EACH GUARANTOR AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS
OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

Section 18.  Loan Accounts.  The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error.  The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent
or any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this

D-7


--------------------------------------------------------------------------------


Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Lenders may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 12.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor.  No Guarantor may
assign or transfer its rights or obligations hereunder to any Person without the
prior written consent of all Lenders and any such assignment or other transfer
to which all of the Lenders have not so consented shall be null and void.

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them

D-8


--------------------------------------------------------------------------------


upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by a Guarantor in connection with, arising out of, or in
any way related to, this Guaranty or any of the other Loan Documents, or any of
the transactions contemplated by this Guaranty, the Credit Agreement or any of
the other Loan Documents.  Each Guarantor hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

Section 30.  Limitation of Liability of Reckson Subsidiaries.

(a)           Generally.  Notwithstanding anything to the contrary contained in
this Guaranty but subject to the immediately following sentence, until the
occurrence of the Reckson Limitation Termination Event the amount of Guarantied
Obligations recoverable from the Reckson Subsidiaries that are Guarantors shall
not exceed the Allocable Guaranty Limitation.  Upon the occurrence of the
Reckson Limitation Termination Event and at all times thereafter, the
limitations of the immediately preceding sentence shall cease to apply and shall
be of no further force or effect.

(b)           Definitions.  As used in this Section, the following terms have
the indicated meanings:

“Allocable Guaranty Limitation” means, at any time of determination, (i) the
Overall Guaranty Limitation, times (ii) the aggregate amount of Pari Passu
Indebtedness owing in respect

D-9


--------------------------------------------------------------------------------


of the Credit Agreement at such time, divided by (iii) the aggregate amount of
all Pari Passu Indebtedness at such time.

“Overall Guaranty Limitation” means, at any time of determination, the sum of
(a) $500,000,000, (or, in the event of a sale, financing or refinancing of a
Property owned by a Reckson Party permitted under the Loan Documents, such
lesser amount, as certified from time to time by the Borrower to the Agent, as
shall equal 80% of the maximum amount of Pari Passu Indebtedness permitted to be
maintained under Sections 1005 and 1006 of the Reckson Indenture), plus (b) 95%
of the aggregate principal amount of Reckson Notes that are Outstanding
Securities (as defined in the Reckson Indenture) or outstanding under the
Reckson Note Purchase Agreement, as applicable, as of the Agreement Date which
cease to be Outstanding Securities (as defined in the Reckson Indenture) or
outstanding under the Reckson Note Purchase Agreement, as applicable, after the
Agreement Date.

“Pari Passu Indebtedness” means Indebtedness (i) owing by the Borrower;
(ii) evidenced by documents, instruments and agreements containing terms,
conditions, representations, covenants and events of default substantially the
same as, or less restrictive than, but in no event more restrictive than, those
contained in the Credit Agreement and the other Loan Documents; (iii) that is
not Secured Indebtedness; (iv) that ranks pari passu with the Indebtedness owing
under the Credit Agreement; and (v) that has been Guarantied by each Reckson
Party that is a Guarantor hereunder on terms substantially the same as the terms
of this Guaranty (and in any event, including a provision identical in substance
to this Section 30).  As of the date hereof, Pari Passu Indebtedness includes
Indebtedness owing by the Borrower under (x) the Credit Agreement and other Loan
Documents to which it is a party, (y) that certain Credit Agreement dated as of
September 29, 2005 by and among the Borrower, the Parent, the financial
institutions from time to time party thereto as “Lenders”, Wachovia Bank,
National Association, as Agent and the other parties thereto and the other Loan
Documents (as defined in such Credit Agreement) and (z) that certain Third
Amended and Restated Credit Agreement dated as of December 28, 2005 by and among
the Borrower, the Parent, the financial institutions from time to time party
thereto as “Lenders”, Wells Fargo Bank, National Association, as Agent, and the
other parties thereto and the other Loan Documents (as defined in such Credit
Agreement).

(c)           Effectiveness of Guaranty.  Notwithstanding anything contained in
this Guaranty to the contrary, this Guaranty shall not be effective with respect
to a Reckson Subsidiary that is a Guarantor at any time prior to the occurrence
of the Acquisition.

[Signatures on Next Page]

D-10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

[GUARANTORS]

 

 

 

 

 

 

 

 



By: 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o SL Green Operating Partnership, L.P.

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attn: Chief Financial Officer

 

 

Telephone:

(212) 594-2700

 

 

Telecopy:

(212) 216-1785

 

 

 

D-11


--------------------------------------------------------------------------------


ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                       , 200   , executed
and delivered by                                        , a
                                 (the “New Guarantor”), in favor of (a) WACHOVIA
BANK, NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Credit Agreement dated as of January 24, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SL Green Operating Partnership, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Lenders through
their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, the New Guarantor is
willing to guarantee the Borrower’s obligations to the Agent and the Lenders on
the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of January 24, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Agent and the Lenders and assumes all obligations of a “Guarantor”
thereunder and agrees to be bound thereby, all as if the New Guarantor had been
an original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

D-12


--------------------------------------------------------------------------------


(b)           makes to the Agent and the Lenders as of the date hereof each of
the representations and warranties contained in Section 5 of the Guaranty and
agrees to be bound by each of the covenants contained in Section 6 of the
Guaranty; and

(c)           consents and agrees to each provision set forth in the Guaranty.

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

[Signatures on Next Page]

D-13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

[NEW GUARANTOR]

 

 

 

 

 

 

 

 



By: 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o SL Green Operating Partnership, L.P.

 

420 Lexington Avenue

 

 

New York, New York 10170

 

 

Attn: Chief Financial Officer

 

 

Telephone:

(212) 594-2700

 

 

Telecopy:

(212) 216-1785

 

 

 

 

 

 

 

 

 

Accepted:

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-14


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF NOTE

$                       

 

                         , 200  

 

FOR VALUE RECEIVED, the undersigned, SL GREEN OPERATING PARTNERSHIP, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of
                                   (the “Lender”), in care of Wachovia Bank,
National Association, as Agent (the “Agent”) at Wachovia Bank, National
Association, One Wachovia Center, 301 South College Street, Charlotte, North
Carolina 28288, or at such other address as may be specified in writing by the
Agent to the Borrower, the principal sum of                               AND
         /100 DOLLARS ($                            ) (or such lesser amount as
shall equal the aggregate unpaid principal amount of the Term Loan made by the
Lender to the Borrower under the Credit Agreement (as herein defined)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

The date and amount of the Term Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder.

This Note is one of the Notes referred to in the Credit Agreement dated as of
January 24, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

E-1


--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

E-2


--------------------------------------------------------------------------------


SCHEDULE

This Note evidences a Term Loan made under the within-described Credit Agreement
to the Borrower, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:

Date of
Loan

 

Principal
Amount of
Loan

 

Amount
Paid or
Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

E-3


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF OPINION OF COUNSEL

 

[ATTACHED]

F-1


--------------------------------------------------------------------------------


EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

                                  , 200  

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code:  NC0166

Charlotte, North Carolina  28288-0166

Each of the Lenders Party to the Credit
Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of January 24, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SL Green Operating Partnership, L.P. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wachovia Bank, National Association, as
Agent (the “Agent”) and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1)           The undersigned is the                                            
of the Borrower.

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrower with
respect to such event, condition or failure].

(4)           The representations and warranties made or deemed made by the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

G-1


--------------------------------------------------------------------------------


(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1., 9.2. and 9.4. of the Credit
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 



Name:

 

 

 

 

Title:

 

 

 

G-2


--------------------------------------------------------------------------------


Schedule 1

[Calculations to be Attached]

G-3


--------------------------------------------------------------------------------